REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT

                THIS REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT

(the "Agreement") dated as of November 10, 2005, is entered into between U.S.
MILLS, INC., a Delaware corporation ("Borrower"), survivor by merger to USM
Acquisition Sub, Inc. ("Merger Sub"), SUNSET BRANDS, INC. a Nevada corporation
("Corporate Guarantor") (Borrower and Corporate Guarantor each individually an
"Obligor and collectively the "Obligors"), and CAPITALSOURCE FINANCE LLC, a
Delaware limited liability company (the "Lender").



                WHEREAS, Corporate Guarantor, Merger Sub, Borrower, and Seller
are parties to a certain Amended and Restated Acquisition Agreement and Plan of
Merger dated as of the date hereof (the "Stock Purchase Agreement");

                WHEREAS, simultaneously with the closing of the loan
transactions contemplated in this Agreement and the purchase of the capital
stock of Borrower by Merger Sub pursuant to the Stock Purchase Agreement, Merger
Sub shall be merged with Borrower and the surviving company shall be Borrower,
at which time, among other things, Borrower shall have assumed by operation of
law and by the Stock Purchase Agreement all of the combined obligations,
liabilities, agreements, covenants and indebtedness of both Borrower and Merger
Sub under or in connection with this Agreement and the other Loan Documents;

                WHEREAS, Obligors have requested that Lender make available to
Borrower (a) a revolving credit facility (the "Revolving Facility") in a maximum
principal amount at any time outstanding of up to Three Million Dollars
($3,000,000), (the "Revolving Facility Cap"), and (b) a term loan (the "Term
Loan") in a maximum principal amount of Three Million Five Hundred Thousand
Dollars ($3,500,000) (the "Maximum Term Loan Amount") (collectively, the
Revolving Facility Cap and the Maximum Term Loan Amount are the "Facility Cap"),
the proceeds of which shall be used by Borrower for refinancing Borrower's
existing obligations and indebtedness; for the generation of
receivables/inventory; payments due Seller under the Stock Purchase Agreement.;
for payments to Lender hereunder and for any other lawful purpose authorized by
this Agreement;

                WHEREAS, Lender is willing to make the Revolving Facility and
the Term Loan available to Borrower upon the terms and subject to the conditions
set forth herein.

                NOW, THEREFORE, in consideration of the foregoing and for other
good and valuable consideration, the receipt and adequacy of which hereby are
acknowledged, Obligors and Lender hereby agree as follows:

I.     DEFINITIONS

        1.1     General Terms

                For purposes of this Agreement, in addition to the definitions
above and elsewhere in this Agreement, the terms listed in Appendix A and Annex
I hereto shall have the meanings given such terms in Appendix A and Annex I,
which are incorporated herein and made a part hereof. All capitalized terms used
which are not specifically defined herein shall have meanings provided in
Article 9 of the UCC in effect on the date hereof to the extent the same are
used or defined therein. Unless otherwise specified herein or in Appendix A,
Annex I, any agreement, contract or instrument referred to herein or in Appendix
A or Annex I shall mean such agreement, contract or instrument as modified,
amended, restated or supplemented from time to time. Unless otherwise specified,
as used in the Loan Documents



 

or in any certificate, report, instrument or other document made or delivered
pursuant to any of the Loan Documents, all accounting terms not defined in
Appendix A, Annex I or elsewhere in this Agreement shall have the meanings given
to such terms in and shall be interpreted in accordance with GAAP. References
herein to "Eastern Time" shall mean eastern standard time or eastern daylight
savings time as in effect on any date of determination in the eastern United
States of America.

II.     ADVANCES, PAYMENT AND INTEREST

        2.1     The Revolving Facility

                (a) Subject to the provisions of this Agreement, Lender shall
make Advances to Borrower under the Revolving Facility from time to time during
the Term, provided that, notwithstanding any other provision of this Agreement,
the aggregate amount of all Advances at any one time outstanding under the
Revolving Facility shall not exceed the lesser of (a) the Revolving Facility
Cap, and (b) the Availability. The Revolving Facility is a revolving credit
facility, which may be drawn, repaid and redrawn, from time to time as permitted
under this Agreement. Any determination as to whether there is Availability for
Advances shall be made by Lender in its sole discretion and is final and binding
upon Borrower. Unless otherwise permitted by Lender, each Advance shall be in an
amount of at least $1,000. Subject to the provisions of this Agreement, Borrower
may request Advances under the Revolving Facility up to and including the value,
in U.S. Dollars, of the sum of (i) the Borrowing Base for Eligible Receivables,
and (ii) the Borrowing Base for Eligible Inventory minus, if applicable, amounts
adjusted or reserved pursuant to this Agreement (such calculated amount being
referred to herein as the "Availability") provided, however, that at no time
shall more than fifty percent (50 %) of the Availability be comprised of the
Borrowing Base for Eligible Inventory. Advances under the Revolving Facility
automatically shall be made for the payment of interest on the Loan and other
Obligations on the date when due to the extent available and as provided for
herein.

                (b) Lender has established the above-referenced advance rate for
Availability and, in its sole credit judgment, may further adjust the
Availability and such advance rate by applying percentages (known as "dilution
factors") to Eligible Receivables based upon Borrower's actual recent collection
history in a manner consistent with Lender's underwriting practices and
procedures, including without limitation Lender's review and analysis of, among
other things, Borrower's historical returns, rebates, discounts, credits and
allowances (collectively, the "Dilution Items"). Such dilution factors and the
advance rate for Availability may be adjusted by Lender throughout the Term as
warranted by Lender's underwriting practices and procedures in its sole credit
judgment. Also, Lender shall have the right to establish from time to time, in
its sole credit judgment, reserves against the Borrowing Base, which reserves
shall have the effect of reducing the amounts otherwise eligible to be disbursed
to Borrower under the Revolving Facility pursuant to this Agreement.

        2.2     The Revolving Facility; Maturity

                All amounts outstanding under the Revolving Facility and other
Obligations shall be due and payable in full in cash, if not earlier in
accordance with this Agreement, on the earliest of (i) the occurrence of an
Event of Default if required pursuant hereto or Lender's demand upon an Event of
Default, (ii) the Termination Date, and (iii) the last day of the Term (such
earliest date being the "Revolving Facility Maturity Date").

2



        2.3     Interest on the Revolving Facility

                Interest on outstanding Advances under the Revolving Facility
shall be payable monthly in arrears on the first day of each calendar month at
an annual rate of Prime Rate plus 1.00% provided, however, that, notwithstanding
any provision of any Loan Document, for the purpose of calculating interest
hereunder, the Prime Rate shall be not less than 6.75%, in each case calculated
on the basis of a 360-day year and for the actual number of calendar days
elapsed in each interest calculation period. Interest accrued on each Advance
under the Revolving Facility shall be due and payable on the first day of each
calendar month, in accordance with the procedures provided for in Section 2.5
and Section 2.6, commencing December 1, 2005, and continuing until the later of
the expiration of the Term and the full performance and irrevocable payment in
full in cash of the Obligations and termination of this Agreement

        2.4     Revolving Facility Disbursements; Requirement to Deliver
Borrowing Certificate

                So long as no Default or Event of Default shall have occurred
and be continuing, Borrower may give Lender irrevocable written notice
requesting an Advance under the Revolving Facility by delivering to Lender not
later than 11:00 a.m. (Eastern Time) at least two but not more than four
Business Days before the proposed borrowing date of such requested Advance (the
"Borrowing Date"), a completed Borrowing Certificate and relevant supporting
documentation satisfactory to Lender, which shall (i) specify the proposed
Borrowing Date of such Advance which shall be a Business Day, (ii) specify the
principal amount of such requested Advance, (iii) certify the matters contained
in Section 4.2, and (iv) specify the amount of any recoupments of any third
party payor being sought, requested or claimed, or, to Borrower's knowledge,
threatened against Borrower or Borrower's Affiliates. Each time a request for an
Advance is made, and, in any event and regardless of whether an Advance is being
requested, on Tuesday of each week during the Term (and more frequently if
Lender shall so request) until the Obligations are indefeasibly paid in cash in
full and this Agreement is terminated, Borrower shall deliver to Lender a
Borrowing Certificate accompanied by a separate detailed aging and categorizing
of Borrower's accounts receivable and accounts payable and such other supporting
documentation with respect to the figures and information in the Borrowing
Certificate as Lender shall reasonably request from a credit or security
perspective or otherwise. On each Borrowing Date, Borrower irrevocably
authorizes Lender to disburse the proceeds of the requested Advance to the
appropriate Borrower's account(s) as set forth on Schedule 2.4, in all cases for
credit to the appropriate Borrower (or to such other account as to which the
appropriate Borrower shall instruct Lender) via Federal funds wire transfer no
later than 4:00 p.m. (Eastern Time).

        2.5     Revolving Facility Collections; Repayment; Borrowing
Availability and Lockbox

                Borrower shall maintain one or more lockbox accounts
(individually and collectively, the "Lockbox Account") with one or more banks
acceptable to Lender (each, a "Lockbox Bank"), and shall execute with each
Lockbox Bank one or more agreements acceptable to Lender (individually and
collectively, the "Lockbox Agreement"), and such other agreements related
thereto as Lender may require. Each Borrower shall ensure that all collections
of Borrower's Accounts and all other cash payments received by any Borrower are
paid and delivered directly from Account Debtors and other Persons into the
appropriate Lockbox Account; provided, however, that all invoices for Borrower's
Accounts shall bear Borrower's name as the addressee for payments thereunder.
The Lockbox Agreements shall provide that the Lockbox Banks immediately will
transfer all funds paid into the Lockbox Accounts into a depository account or
accounts maintained by Lender or an Affiliate of Lender at such bank as Lender
may communicate to Borrower from time to time (the "Concentration

3



Account"). Notwithstanding and without limiting any other provision of any Loan
Document, Lender shall apply, on a daily basis, all funds transferred into the
Concentration Account pursuant to the Lockbox Agreement and this Section 2.5 in
such order and manner as determined by Lender. To the extent that any Accounts
are collected by Borrower or any other cash payments received by Borrower are
not sent directly to the appropriate Lockbox Account but are received by
Borrower or any of Borrower's Affiliates, such collections and proceeds shall be
held in trust for the benefit of Lender and immediately remitted (and in any
event within two Business Days), in the form received, to the appropriate
Lockbox Account for immediate transfer to the Concentration Account. Borrower
acknowledges and agrees that compliance with the terms of this Section 2.5 is an
essential term of this Agreement, and that, in addition to and notwithstanding
any other rights Lender may have hereunder, under any other Loan Document, under
applicable law or at equity, upon each and every failure by Borrower or any of
Borrower's Affiliates to comply with any such terms Lender shall be entitled to
assess the Lockbox Non-Compliance Fee which shall operate to increase the
Applicable Rate by two percent per annum during any period of non-compliance,
whether or not a Default or an Event of Default occurs or is declared, provided
that nothing shall prevent Lender from considering any failure to comply with
the terms of this Section 2.5 to be a Default or an Event of Default. All funds
transferred to the Concentration Account for application to the Obligations
under the Revolving Facility shall be applied to reduce the Obligations under
the Revolving Facility, but, for purposes of calculating interest hereunder,
shall be subject to a three Business Day clearance period. If as the result of
collections of Accounts and/or any other cash payments received by any Borrower
pursuant to this Section 2.5 a credit balance exists with respect to the
Concentration Account, such credit balance shall not accrue interest in favor of
a Borrower, but Lender shall within 2 Business Days remit the amount of such
credit balance to Borrower. If applicable, at any time prior to the execution of
all or any of the Lockbox Agreements and operation of all or any of the Lockbox
Accounts, Borrower and Borrower's Affiliates shall direct all collections or
proceeds it receives on Accounts or from other Collateral to the accounts(s) and
in the manner specified by Lender in its sole discretion.

        2.6     The Term Loan Facility

                Subject to the terms and conditions set forth in this Agreement,
Lender agrees to loan to Borrower on the Closing Date the Maximum Term Loan
Amount, such amount to be in the form of the Term Loan to be constituted of a
single draw equal to such Maximum Term Loan Amount to be disbursed to the
appropriate Borrower's account(s) as set forth on Schedule 2.4. The Term Loan is
not a revolving credit facility, and any repayments of principal shall be
applied to permanently reduce the Term Loan.

        2.7     Interest on the Term Loan

                Interest on the outstanding balance of the Term Loan shall be
payable monthly in arrears on the first day of each calendar month at an annual
rate of the Prime Rate plus 4.00% provided, however, that, (a) interest shall
only accrue on $2,000,000 of the outstanding principal balance of the Term Loan
until January 1, 2006, and thereafter interest shall accrue on the entire
outstanding principal balance, and (b) notwithstanding any provision of any Loan
Document, for the purpose of calculating interest hereunder, the Prime Rate
shall be not less than 6.75%, calculated on the basis of a 360-day year and for
the actual number of calendar days elapsed in each interest calculation period.
Interest accrued on the Term Loan shall be due and payable on the first day of
each calendar month commencing

December 1, 2005, and continuing until the full performance and irrevocable
payment in full in cash of the Term Loan Obligations and termination of this
Agreement. Advances under the Revolving Facility



4



may be made automatically for the payment of interest on the Term Loan and other
Obligations on the date when due to the extent available and as provided for
herein.

        2.8     Repayment of Term Loan; Maturity

                (a)     Payment of principal and all other amounts outstanding
under the Term Loan and all other Obligations due hereunder shall be due and
payable in full, and the Term Loan shall mature, if not earlier in accordance
with this Agreement, on the Term Loan Maturity Date.

                (b)     Payment of principal (in addition to the interest
payments in Section 2.7) and all other amounts outstanding under the Term Loan
shall be made as follows:

>                 (i)     $33,333.33 per month shall be due and payable,
> beginning

December 1, 2005 and continuing on the first day of each month thereafter
through the end of the Term; and



                (ii)     the unpaid principal of the Term Loan and all other
Obligations under the Term Loan shall be due and payable in full, if not earlier
in accordance with this Agreement, on the earlier of (i) the occurrence of an
Event of Default if required pursuant hereto or Lender's demand upon an Event of
Default, (ii) the Termination Date, and (iii) the last day of the Term (such
earlier date being the "Term Loan Maturity Date").

        2.9     Promise to Pay; Manner of Payment

                Borrower absolutely and unconditionally promises to pay
principal, interest and all other amounts payable hereunder, or under any other
Loan Document, without any right of rescission and without any deduction
whatsoever, including any deduction for any setoff, counterclaim or recoupment,
and notwithstanding any damage to, defects in or destruction of the Collateral
or any other event, including obsolescence of any property or improvements. All
payments made by Borrower (other than payments automatically paid through
Advances under the Revolving Facility as provided herein), shall be made only by
wire transfer on the date when due, without offset or counterclaim, in U.S.
Dollars, in immediately available funds to such account as may be indicated in
writing by Lender to Borrower from time to time. Any such payment received after
2:00 p.m. (Eastern Time) on the date when due shall be deemed received on the
following Business Day. Whenever any payment hereunder shall be stated to be due
or shall become due and payable on a day other than a Business Day, the due date
thereof shall be extended to, and such payment shall be made on, the next
succeeding Business Day, and such extension of time in such case shall be
included in the computation of payment of any interest (at the interest rate
then in effect during such extension) and/or fees, as the case may be.

        2.10     Repayment of Excess Advances

                Any balance of Advances under the Revolving Facility outstanding
at any time in excess of the lesser of the Revolving Facility Cap or the
Availability shall be immediately due and payable by Borrower without the
necessity of any demand, at the Payment Office, whether or not a Default or
Event of Default has occurred or is continuing and shall be paid in the manner
specified in Section 2.9.

        2.11     Other Mandatory Prepayments

5



                In addition to and without limiting any provision of any Loan
Document:

                (a)     if a Change of Control occurs, on or prior to the first
Business Day following the date of such Change of Control, Borrower shall prepay
the Loans, including, without limitation, all outstanding Advances, the Term
Loan and all other Obligations, in full in cash together with accrued interest
thereon to the date of prepayment and all other amounts owing to Lender under
the Loan Documents;

                (b)     if any Borrower (i) sells any of its assets or
properties, other than in the ordinary course of its business, (ii) sells or
issues any subordinated debt other than the transactions set forth on Schedule
2.11, receives any property damage insurance award which is not used to repair
or replace the property covered thereby or incurs any Indebtedness except for
Permitted Indebtedness, then it shall apply 100% of the proceeds thereof to the
prepayment of the Loans together with accrued interest thereon and all other
Obligations owing to Lender under the Loan Documents, such payment to be applied
at such time and in such manner and order as Lender shall decide in its sole
discretion; and

                (c)     with respect to each Excess Cash Flow Period, Borrower
shall furnish Lender with a written calculation of Excess Cash Flow for the
Excess Cash Flow Period then ended, and Borrower shall pay to Lender an amount
equal to the Excess Cash Flow Percentage multiplied by the Borrower's Excess
Cash Flow for such Excess Cash Flow Period. Such payments shall be made no later
than fifteen (15) calendar days after the delivery to Lender of the Borrower's
financial statements for the last month of each Excess Cash Flow Period, but in
any event not later than forty-five (45) calendar days after the end of each
Excess Cash Flow Period; provided, however, that such payments are to be applied
to the Obligations relating to the Term Loan at such time and in such manner and
order as Lender shall decide in its sole discretion.

        2.12     Payments by Lender

                Should any amount required to be paid under any Loan Document be
unpaid, such amount may be paid by Lender, which payment shall be deemed a
request for an Advance under the Revolving Facility as of the date such payment
is due, and Borrower irrevocably authorizes disbursement of any such funds to
Lender by way of direct payment of the relevant amount, interest or Obligations.
No payment or prepayment of any amount by Lender or any other Person shall
entitle any Person to be subrogated to the rights of Lender under any Loan
Document unless and until the Obligations have been fully performed and paid
irrevocably in cash and this Agreement has been terminated. Any sums expended by
Lender as a result of Obligor's or Guarantor's failure to pay, perform or comply
with any Loan Document or any of the Obligations may be charged to Borrower's
account as an Advance under the Revolving Facility and added to the Obligations.

        2.13     Grant of Security Interest; Collateral

                (a)     To secure the payment and performance of the
Obligations, each Obligor hereby grants to Lender a continuing security interest
in and Lien upon, and pledges to Lender, all of its right, title and interest in
and to the following (collectively and each individually, the "Collateral"),
which security interest is intended to be a first priority security interest:

6



                        (i)     all of such Obligor's tangible personal
property, including without limitation all present and future Inventory, Goods,
and Equipment (including items of equipment which are or become Fixtures), now
owned or hereafter acquired;

                        (ii)     all of such Obligor's

intangible personal property, including without limitation all present and
future Accounts, contract rights, Permits, General Intangibles, Payment
Intangibles, Chattel Paper, Documents, Documents of Title, Instruments,
Securities, Financial Assets, Deposit Accounts, Investment Property,
Letter-of-Credit Rights and Supporting Obligations, rights to the payment of
money or other forms of consideration of any kind, tax refunds, insurance
proceeds, now owned or hereafter acquired, and all intangible and tangible
personal property relating to or arising out of any of the foregoing;



                        (iii)     all of such Obligor's

present and future Government Contracts and rights thereunder and the related
Government Accounts and proceeds thereof, now or hereafter owned or acquired by
such Obligor; provided, however, that Lender shall not have a security interest
in any rights under any Government Contract of such Obligor or in the related
Government Account where the taking of such security interest is a violation of
an express prohibition contained in the Government Contract (for purposes of
this limitation, the fact that a Government Contract is subject to, or otherwise
refers to, Title 31, §  203 or Title 41, §  15 of the United States Code shall
not be deemed an express prohibition against assignment thereof) or is
prohibited by applicable law, unless in any case consent is otherwise validly
obtained; and



                        (iv)     any and all additions and accessions to any of
the foregoing, and any and all replacements, products and proceeds (including
insurance proceeds) of any of the foregoing.

                (b)     Notwithstanding the foregoing provisions of this
Section 2.13, such grant of a security interest shall not extend to, and the
term "Collateral" shall not include, any General Intangibles of either Obligor
to the extent that (i) such General Intangibles are not assignable or capable of
being encumbered as a matter of law or under the terms of any license or other
agreement applicable thereto (but solely to the extent that any such restriction
shall be enforceable under applicable law) without the consent of the licensor
thereof or other applicable party thereto, and (ii) such consent has not been
obtained; provided, however, that the foregoing grant of a security interest
shall extend to, and the term "Collateral" shall include, each of the following:
(a) any General Intangible which is in the nature of an Account or a right to
the payment of money or a proceed of, or otherwise related to the enforcement or
collection of, any Account or right to the payment of money, or goods which are
the subject of any Account or right to the payment of money, (b) any and all
proceeds of any General Intangible that is otherwise excluded to the extent that
the assignment, pledge or encumbrance of such proceeds is not so restricted, and
(c) upon obtaining the consent of any such licensor or other applicable party
with respect to any such otherwise excluded General Intangible, such General
Intangible as well as any and all proceeds thereof that might theretofore have
been excluded from such grant of a security interest and from the term
"Collateral."

                (c)     In addition to the foregoing, to secure the payment and
performance of the Obligations, Corporate Guarantor has pledged to Lender all of
the securities Corporate Guarantor owns in Borrower pursuant to the Stock Pledge
Agreement.

                (d)     Upon the execution and delivery of this Agreement, and
upon the proper filing of the necessary financing statements recordation of the
Collateral Patent, Trademark and Copyright Assignment in the United States
Patent and Trademark Office and/or the United States Copyright Office, and
proper delivery of the necessary stock certificates, without any further action,
Lender will have a

7



good, valid and perfected first priority Lien and security interest in the
Collateral, subject to no transfer or other restrictions or Liens of any kind in
favor of any other Person except for Permitted Liens. No financing statement
relating to any of the Collateral is on file in any public office except those
(i) on behalf of Lender, and/or (ii) in connection with Permitted Liens.

        2.14     Collateral Administration

                (a)     All Collateral (except Deposit Accounts) will at all
times be kept by Obligors at the locations set forth on Schedule 5.18B hereto
and shall not, without thirty calendar days prior written notice to Lender, be
moved therefrom, and in any case shall not be moved outside the continental
United States.

                (b)     Each Obligor shall keep accurate and complete records of
its Accounts and all payments and collections thereon and shall submit such
records to Lender on such periodic bases as Lender may request. In addition, if
Accounts of Borrower in an aggregate face amount in excess of $25,000 become
ineligible because they fall within one of the specified categories of
ineligibility set forth in the definition of Eligible Receivables, Borrower
shall notify Lender of such occurrence on the third Business Day after Borrower
or any one of its officers, directors or members of senior management becomes
aware of it and the Borrowing Base shall thereupon be adjusted to reflect such
occurrence. If requested by Lender, Borrower shall execute and deliver to Lender
formal written assignments of all of its Accounts weekly or daily as Lender may
request, including all Accounts created since the date of the last assignment,
together with copies of claims, invoices and/or other information related
thereto. To the extent that collections from such assigned accounts exceed the
amount of the Obligations, such excess amount shall not accrue interest in favor
of Borrower, but Lender shall remit the amount of such excess to Borrower within
two Business Days.

                (c)     Whether or not an Event of Default has occurred, any of
Lender's officers, employees, representatives or agents shall have the right, at
any time during normal business hours, in the name of Lender, any designee of
Lender or either Obligor, to verify the validity, amount or any other matter
relating to any Accounts of either Obligor. Obligors shall cooperate fully with
Lender in an effort to facilitate and promptly conclude such verification
process.

                (d)     To expedite collection, Obligors shall endeavor in the
first instance to make collection of its Accounts for Lender. Lender shall have
the right at all times after the occurrence and during the continuance of an
Event of Default to notify Account Debtors owing Accounts to either Obligor that
their Accounts have been assigned to Lender and to collect such Accounts
directly in its own name and to charge collection costs and expenses, including
reasonable attorney's fees, to Obligors.

                (e)     As and when determined by Lender in its sole discretion,
Lender will perform the searches described in clauses (i) and (ii) below against
Obligors (the results of which are to be consistent with Obligors'
representations and warranties under this Agreement), all at Obligors' expense:
(i) UCC searches with the Secretary of State of the jurisdiction of organization
of Obligors and the Secretary of State and local filing offices of each
jurisdiction where Obligors maintain their respective executive offices, a place
of business or assets; (ii) lien searches with the United States Patent and
Trademark Office and the United States Copyright Office; and (iii) judgment,
federal tax lien and corporate and partnership tax lien searches, in each
jurisdiction searched under clause (i) above.

                (f)     Each Obligor (i) shall provide prompt written notice to
its current bank to transfer all items, collections and remittances to the
Concentration Account, (ii) shall provide prompt

8



written notice to each Account Debtor that Lender has been granted a lien and
security interest in, upon and to all Accounts applicable to such Account Debtor
and shall direct each Account Debtor to make payments to the appropriate Lockbox
Account, and each Obligor hereby authorizes Lender, upon any failure to send
such notices and directions within ten calendar days after the date of this
Agreement (or ten calendar days after the Person becomes an Account Debtor), to
send any and all similar notices and directions to such Account Debtors, and
(iii) shall do anything further that may be lawfully required by Lender to
create and perfect Lender's lien on any collateral and effectuate the intentions
of the Loan Documents. At Lender's request, each Obligor shall immediately
deliver to Lender all items for which Lender must receive possession to obtain a
perfected security interest and all notes, certificates, and documents of title,
Chattel Paper, warehouse receipts, Instruments, and any other similar
instruments constituting Collateral.

        2.15     Power of Attorney

                    Lender is hereby irrevocably made, constituted and appointed
the true and lawful attorney for each Obligor (without requiring Lender to act
as such) with full power of substitution to do the following: (i) endorse the
name of any such Person upon any and all checks, drafts, money orders, and other
instruments for the payment of money that are payable to such Person and
constitute collections on its or their Accounts; (ii) execute in the name of
such Person any financing statements, schedules, assignments, instruments,
documents, and statements that it is or they or are obligated to give Lender
under any of the Loan Documents; and (iii) do such other and further acts and
deeds in the name of such Person that Lender may deem necessary or desirable to
enforce any Account or other Collateral or to perfect Lender's security interest
or lien in any Collateral. In addition, if any such Person breaches its
obligation hereunder to direct payments of Accounts or the proceeds of any other
Collateral to the appropriate Lockbox Account, Lender, as the irrevocably made,
constituted and appointed true and lawful attorney for such Person pursuant to
this paragraph, may, by the signature or other act of any of Lender's officers
or authorized signatories (without requiring any of them to do so), direct any
federal, state or private payor or fiscal intermediary to pay proceeds of
Accounts or any other Collateral to the appropriate Lockbox Account.

        2.16     Evidence of Loans

                    (a)     Lender shall maintain, in accordance with its usual
practice, electronic or written records evidencing the indebtedness and
obligations to such Lender resulting from each Loan made by such Lender from
time to time, including without limitation, the amounts of principal and
interest payable and paid to such Lender from time to time under this Agreement.

                    (b)     The entries made in the electronic or written
records maintained pursuant to this Section 2.16 (the "Register") shall be prima
facie evidence of the existence and amounts of the obligations and indebtedness
therein recorded; provided, however, that the failure of the Lender to maintain
such records or any error therein shall not in any manner affect the obligations
of the Borrower to repay the Loans or Obligations in accordance with their
terms.

                    (c)     Lender will account to Borrower monthly with a
statement of Advances under the Revolving Facility, and any charges and payments
made pursuant to this Agreement, and in the absence of manifest error, such
accounting rendered by Lender shall be deemed final, binding and conclusive
unless Lender is notified by Borrower in writing to the contrary within fifteen
calendar days

9



of Receipt of each accounting, which notice shall be deemed an objection only to
items specifically objected to therein.

                    (d)     The Borrower agrees that:

                            (i)     upon written notice by Lender to the
Borrower that a promissory note or other evidence of indebtedness is requested
by Lender to evidence the Loans and other Obligations owing or payable to, or to
be made by, such Lender, the Borrower shall promptly execute and deliver to
Lender an appropriate promissory note or notes in form and substance reasonably
acceptable to the Lender and Borrower (and in any event within five Business
Days of any such acceptable request), payable to the order of Lender in a
principal amount equal to the amount of the Loans owing or payable to Lender;

                            (ii)     all references to Notes in the Loan
Documents shall mean Notes, if any, to the extent issued (and not returned to
the Borrower for cancellation) hereunder, as the same may be amended, modified,
divided, supplemented and/or restated from time to time; and

                            (iii)     upon Lender's written request, and in any
event within five Business Days of any such acceptable request, Borrower shall
execute and deliver to Lender new notes and/or divide the notes in exchange for
then existing notes in such smaller amounts or denominations as Lender shall
specify in its sole and absolute discretion; provided, that the aggregate
principal amount of such new Notes shall not exceed the aggregate principal
amount of the Notes outstanding at the time such request is made; and provided,
further, that such notes that are to be replaced shall then be deemed no longer
outstanding hereunder and replaced by such new notes and returned to the
Borrower within a reasonable period of time after Lender's receipt of the
replacement notes.

III.     FEES AND OTHER CHARGES

        3.1     Commitment Fee

                On or before the Closing Date, Borrower shall pay to Lender a
nonrefundable commitment fee of $75,000. Lender acknowledges that Borrower has
previously paid $50,000 towards the above nonrefundable commitment fee.

        3.2     Unused Line Fee

                Borrower shall pay to Lender monthly an unused line fee (the
"Unused Line Fee") in an amount equal to 0.021% per month of the difference
derived by subtracting (i) the daily average amount of the balances under the
Revolving Facility outstanding during the preceding month, from (ii) the
Revolving Facility Cap. The Unused Line Fee shall be payable monthly in arrears
on the first day of each successive calendar month (starting with the month in
which the Closing Date occurs).

        3.3     Collateral Management Fee

                Borrower shall pay Lender as additional interest a monthly
collateral management fee (the "Collateral Management Fee") equal to 0.0625% per
month of the Fee Facility Cap. The

10



Collateral Management Fee shall be payable monthly in arrears on the first day
of each successive calendar month (starting with the month in which the Closing
Date occurs).

        3.4     Computation of Fees; Lawful Limits

                All fees hereunder shall be computed on the basis of a year of
360 days and for the actual number of days elapsed in each calculation period,
as applicable. In no contingency or event whatsoever, whether by reason of
acceleration or otherwise, shall the interest and other charges paid or agreed
to be paid to Lender for the use, forbearance or detention of money hereunder
exceed the maximum rate permissible under applicable law which a court of
competent jurisdiction shall, in a final determination, deem applicable hereto.
If, due to any circumstance whatsoever, fulfillment of any provision hereof, at
the time performance of such provision shall be due, shall exceed any such
limit, then, the obligation to be so fulfilled shall be reduced to such lawful
limit, and, if Lender shall have received interest or any other charges of any
kind which might be deemed to be interest under applicable law in excess of the
maximum lawful rate, then such excess shall be applied first to any unpaid fees
and charges hereunder, then to unpaid principal balance owed by Borrower
hereunder, and if the then remaining excess interest is greater than the
previously unpaid principal balance, Lender shall promptly refund such excess
amount to Borrower and the provisions hereof shall be deemed amended to provide
for such permissible rate. The terms and provisions of this Section 3.4 shall
control to the extent any other provision of any Loan Document is inconsistent
herewith.

        3.5     Default Rate of Interest

                Upon the occurrence and during the continuation of an Event of
Default, the Applicable Rate of interest in effect at such time with respect to
the Obligations shall be increased by 5.0% per annum (the "Default Rate").

 

IV.     CONDITIONS PRECEDENT

        4.1     Conditions to Initial Advance, Funding of the Term Loan, and
Closing

                The obligations of Lender to consummate the transactions
contemplated herein and to make the initial Advance under the Revolving Facility
(the "Initial Advance") and to fund the Term Loan, are subject to the
satisfaction, in the sole judgment of Lender, of the following:

                (a)     Each Obligor shall have delivered to Lender (A) the Loan
Documents to which it is a party, each duly executed by an authorized officer of
such Obligor and the other parties thereto, (B) a Borrowing Certificate for the
Initial Advance under the Revolving Facility executed by an authorized officer
of Borrower, (C) audited annual consolidated and consolidating financial
statements of Borrower for Borrower's most recently ended fiscal year, including
notes thereto, consisting of a balance sheet at the end of such completed fiscal
year and the related statements of income, retained earnings, cash flows and
owner's equity for such completed fiscal year, which financial statements shall
be prepared and certified without qualification by an independent certified
public accounting firm reasonably satisfactory to Lender/in accordance with GAAP
consistently applied with prior periods, and (D) unaudited consolidated and
consolidating financial statements of Borrower consisting of a balance sheet
and statements of income, retained earnings, cash flows and owner's equity for
the period from the

11



beginning of the current fiscal year through the end of the most recently ended
calendar month, which financial statements shall be prepared in accordance with
GAAP consistently applied with prior periods;

                (b)     all in form and substance satisfactory to Lender in its
sole discretion, Lender shall have received (i) a report of Uniform Commercial
Code financing statement, tax and judgment lien searches performed with respect
to each Obligor in each jurisdiction determined by Lender in its sole
discretion, and such report shall show no Liens on the Collateral (other than
Permitted Liens), (ii) each document (including, without limitation, any Uniform
Commercial Code financing statement) required by any Loan Document or under law
or requested by Lender to be filed, registered or recorded to create in favor of
Lender, a perfected first priority security interest upon the Collateral, and
(iii) evidence of each such filing, registration or recordation and of the
payment by Borrower of any necessary fee, tax or expense relating thereto;

                (c)     Lender shall have received (i) the Charter and Good
Standing Documents, all in form and substance acceptable to Lender, (ii) a
certificate of the corporate secretary or assistant secretary of each Obligor
dated the Closing Date, as to the incumbency and signature of the Persons
executing the Loan Documents, in form and substance acceptable to Lender, and
(iii) the written legal opinion of counsel for Borrower, in form and substance
satisfactory to Lender and its counsel;

                (d)     Lender shall have received a certificate of the chief
financial officer (or, in the absence of a chief financial officer, the chief
executive officer) of Borrower, in form and substance satisfactory to Lender
(each, a "Solvency Certificate"), certifying (i) the solvency of such Person
after giving effect to the transactions and the Indebtedness contemplated by the
Loan Documents, and (ii) as to such Person's financial resources and ability to
meet its obligations and liabilities as they become due, to the effect that as
of the Closing Date and the Borrowing Date for the Initial Advance and the
funding of the Term Loan and after giving effect to such transactions and
Indebtedness: (A) the assets of such Person, at a Fair Valuation, exceed the
total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person, and (B) no unreasonably small capital
base with which to engage in its anticipated business exists with respect to
such Person;

                (e)     Lender shall have completed examinations, the results of
which shall be satisfactory in form and substance to Lender, of the Collateral,
the financial statements and the books, records, business, obligations,
financial condition and operational state of each Obligor, and each such Person
shall have demonstrated to Lender's satisfaction that (i) its operations comply,
in all respects deemed material by Lender, in its sole judgment, with all
applicable federal, state, foreign and local laws, statutes and regulations,
(ii) its operations are not the subject of any governmental investigation,
evaluation or any remedial action which could result in any expenditure or
liability deemed material by Lender, in its sole judgment, and (iii) it has no
liability (whether contingent or otherwise) that is deemed material by Lender,
in its sole judgment;

                (f)     Lender shall have received all fees, charges and
expenses payable to Lender on or prior to the Closing Date pursuant to the Loan
Documents;

                (g)     all in form and substance satisfactory to Lender in its
sole discretion, Lender shall have received such consents, approvals and
agreements, including, without limitation, any applicable Landlord Waivers and
Consents with respect to any and all leases set forth on Schedule 5.4, from such
third parties as Lender and its counsel shall determine are necessary or
desirable with respect to (i) the Loan Documents and/or the transactions
contemplated thereby, and/or (ii) claims against any Borrower or the Collateral;

12



                (h)     Each Obligor shall be in compliance with Section 6.5,
and Lender shall have received copies of all insurance policies or binders,
original certificates of all insurance policies of Borrower confirming that they
are in effect and that the premiums due and owing with respect thereto have been
paid in full and endorsements of such policies issued by the applicable Insurers
and in each case naming Lender as loss payee or additional insured, as
appropriate;

                (i)     all corporate and other proceedings, documents,
instruments and other legal matters in connection with the transactions
contemplated by the Loan Documents (including, but not limited to, those
relating to corporate and capital structures of each Obligor) shall be
satisfactory to Lender;

                (j)     Lender shall have received, in form and substance
satisfactory to Lender, (i) evidence of the repayment in full and termination of
all current indebtedness and obligations being paid off at Closing and all
related documents, agreements and instruments and of all Liens, security
interests and Uniform Commercial Code financing statements relating thereto, and
(ii) release and termination of any and all Liens, security interest and/or
Uniform Commercial Code financing statements in, on, against or with respect to
any of the Collateral (other than Permitted Liens);

                (k)     Borrower shall have not less than $800,000 of Available
Cash on hand.

                (l)     Borrower shall have executed and filed IRS Form 8821
with the appropriate office of the Internal Revenue Service;

                (m)     Lender shall have received such other documents,
certificates, information or legal opinions as Lender may reasonably request,
all in form and substance reasonably satisfactory to Lender;

                (n)     Borrower shall have issued a convertible debenture in
favor of Seller in the amount of $5,000,000 in a form, and under terms and
conditions, acceptable to the Lender in its sole discretion;

                (o)     Borrower shall have issued subordinated notes in favor
of the Seller in the principal amount equal to $5,000,000 and $1,000,000,
respectively, on terms and conditions acceptable to the Lender in its sole
discretion;

                (p)     Borrower shall have received a minimum equity infusion
of $1,500,000 in a form, and under terms and conditions, acceptable to the
Lender in its sole discretion;

                (q)     Lender shall have received all amounts from the
participants necessary to fund the participants' portion of the Term Loan as set
forth in the Participation Agreement;

                (r)     Lender shall have received a copy of an order entered in
the bankruptcy case for InterBank Funding Corp. (Case No. 02-41590-br1in the
Southern District of New York) approving the revised terms of the Stock Purchase
Agreement and otherwise in form and detail satisfactory to Lender (the "Sale
Order"); and

                (s)     No appeal of the Sale Order or stay of the transactions
covered by the Sale Order shall have occurred prior to the Closing.

13



        4.2     Conditions to Each Advance

                The obligations of Lender to make any Advance (including,
without limitation, the Initial Advance) are subject to the satisfaction, in the
sole judgment of Lender, of the following additional conditions precedent:

                (a)     Borrower shall have delivered to Lender a Borrowing
Certificate for the Advance executed by an authorized officer of Borrower, which
shall constitute a representation and warranty by Borrower as of the Borrowing
Date of such Advance that the conditions contained in this Section 4.2 have been
satisfied; provided, however, that any determination as to whether to fund
Advances or extensions of credit shall be made by Lender in its sole discretion;

                (b)     each of the representations and warranties made by each
Obligor in or pursuant to this Agreement shall be accurate, before and after
giving effect to such Advance, and no Default or Event of Default shall have
occurred or be continuing or would exist after giving effect to the Advance
under the Revolving Facility on such date;

                (c)     immediately after giving effect to the requested
Advance, the aggregate outstanding principal amount of Advances under the
Revolving Facility shall not exceed either the Availability or the Revolving
Facility Cap;

                (d)     except as disclosed in the historical financial
statements, there shall be no liabilities or obligations with respect to either
Obligor or Guarantor of any nature whatsoever which, either individually or in
the aggregate, would reasonably be likely to have a Material Adverse Effect;

                (e)     Lender shall have received all fees, charges and
expenses payable to Lender on or prior to such date pursuant to the Loan
Documents; and

                (f)     all in form and substance satisfactory to Lender in its
sole discretion, Lender shall have received such consents, approvals and
agreements, including, without limitation, any applicable Warehouse Waivers and
Consents with respect to any and all leases, warehouses and other locations set
forth on Schedule 5.4, from such third parties as Lender and its counsel shall
determine are necessary or desirable with respect to (i) the Loan Documents
and/or the transactions contemplated thereby, and/or (ii) claims against either
Obligor, Guarantor or the Collateral.

V.     REPRESENTATIONS AND WARRANTIES

                Each Obligor, jointly and severally, represents and warrants as
of the date hereof, the Closing Date, each Borrowing Date and, if applicable,
the date of funding of the Term Loan as follows:

        5.1     Organization and Authority

                Each Obligor is a corporation duly organized, validly existing
and in good standing under the laws of its state of formation. Each Obligor
(i) has all requisite corporate or entity power and authority to own its
properties and assets and to carry on its business as now being conducted and as
contemplated in the Loan Documents, (ii) is duly qualified to do business in
every jurisdiction in which failure so to qualify would reasonably be likely to
have a Material Adverse Effect, and (iii) has all requisite power and authority
(A) to execute, deliver and perform the Loan Documents to which it is a party,
(B) to borrow hereunder, (C) to consummate the transactions contemplated under
the Loan

14



Documents, and (D) to grant the Liens with regard to the Collateral pursuant to
the Security Documents to which it is a party. No Obligor is an "investment
company" registered or required to be registered under the Investment Company
Act of 1940, as amended, or is controlled by such an "investment company."

        5.2     Loan Documents

                The execution, delivery and performance by each Obligor of the
Loan Documents to which it is a party, and the consummation of the transactions
contemplated thereby, (i) have been duly authorized by all requisite action of
each such Person and have been duly executed and delivered by or on behalf of
each such Person; (ii) do not violate any provisions of (A) applicable law,
statute, rule, regulation, ordinance or tariff, (B) any order of any
Governmental Authority binding on any such Person or any of their respective
properties, or (C) the certificate of incorporation or bylaws (or any other
equivalent governing agreement or document) of any such Person, or any agreement
between any such Person and its respective stockholders, members, partners or
equity owners or among any such stockholders, members, partners or equity
owners; (iii) except as set forth in Schedule 5.2, are not in conflict with, and
do not result in a breach or default of or constitute an event of default, or an
event, fact, condition or circumstance which, with notice or passage of time, or
both, would constitute or result in a conflict, breach, default or event of
default under, any indenture, agreement or other instrument to which any such
Person is a party, or by which the properties or assets of such Person are
bound; (iv) except as set forth therein, will not result in the creation or
imposition of any Lien of any nature upon any of the properties or assets of any
such Person, and (v) except as set forth on Schedule 5.2, do not require the
consent, approval or authorization of, or filing, registration or qualification
with, any Governmental Authority or any other Person. When executed and
delivered, each of the Loan Documents to which each Obligor is a party will
constitute the legal, valid and binding obligation of each Obligor, enforceable
against each Obligor in accordance with its terms, subject to the effect of any
applicable bankruptcy, moratorium, insolvency, reorganization or other similar
law affecting the enforceability of creditors' rights generally and to the
effect of general principles of equity which may limit the availability of
equitable remedies (whether in a proceeding at law or in equity).

        5.3     Subsidiaries, Capitalization and Ownership Interests

                Except as listed on Schedule 5.3, each Obligor has no
Subsidiaries. Schedule 5.3 states the authorized and issued capitalization of
each Obligor, the number and class of equity securities and/or ownership, voting
or partnership interests issued and outstanding of each Obligor and the record
and beneficial owners thereof (including options, warrants and other rights to
acquire any of the foregoing). The ownership or partnership interests of each
Obligor that is a limited partnership or a limited liability company are not
certificated, the documents relating to such interests do not expressly state
that the interests are governed by Article 8 of the Uniform Commercial Code, and
the interests are not held in a securities account. The outstanding equity
securities and/or ownership, voting or partnership interests of each Obligor
have been duly authorized and validly issued and are fully paid and
nonassessable, and each Person listed on Schedule 5.3 owns beneficially and of
record all the equity securities and/or ownership, voting or partnership
interests it is listed as owning free and clear of any Liens other than Liens
created by the Security Documents. Schedule 5.3 also lists the directors,
members, managers and/or partners of each Obligor. Except as listed on Schedule
5.3, no Obligor owns an interest in, participate in or engage in any joint
venture, partnership or similar arrangements with any Person.

15



        5.4     Properties

                Each Obligor (i) is the sole owner and has good, valid and
marketable title to, or a valid leasehold interest in, all of its properties and
assets, including the Collateral, whether personal or real, subject to no
transfer restrictions or Liens of any kind except for Permitted Liens, and (ii)
is in compliance in all material respects with each lease to which it is a party
or otherwise bound. Schedule 5.4 lists all real properties (and their locations)
owned or leased by or to, and all other assets or property that are leased or
licensed by, each Obligor and all leases (including leases of leased real
property) covering or with respect to such properties and assets all warehouses,
fulfillment houses or other locations at which any of such Obligor's Inventory
is located. Each Obligor enjoys peaceful and undisturbed possession under all
such leases and such leases are all the leases necessary for the operation of
such properties and assets, are valid and subsisting and are in full force and
effect.

        5.5     Other Agreements

                No Obligor is not (i) a party to any judgment, order or decree
or any agreement, document or instrument, or subject to any restriction, which
would affect its ability to execute and deliver, or perform under, any Loan
Document or to pay the Obligations, (ii) in default in the performance,
observance or fulfillment of any obligation, covenant or condition contained in
any agreement, document or instrument to which it is a party or to which any of
its properties or assets are subject, which default, if not remedied within any
applicable grace or cure period would reasonably be likely to have a Material
Adverse Effect, nor is there any event, fact, condition or circumstance which,
with notice or passage of time or both, would constitute or result in a
conflict, breach, default or event of default under, any of the foregoing which,
if not remedied within any applicable grace or cure period would reasonably be
likely to have a Material Adverse Effect; or (iii) a party or subject to any
agreement, document or instrument with respect to, or obligation to pay any,
management or service fee with respect to, the ownership, operation, leasing or
performance of any of its business or any facility, nor is there any manager
with respect to any such facility.

        5.6     Litigation

                There is no action, suit, proceeding or investigation pending
or, to their knowledge, threatened against either Obligor that (i) questions or
could prevent the validity of any of the Loan Documents or the right of either
Obligor to enter into any Loan Document or to consummate the transactions
contemplated thereby, (ii) would reasonably be likely to be or have, either
individually or in the aggregate, any Material Adverse Change or Material
Adverse Effect, or (iii) would reasonably be likely to result in any Change of
Control or other change in the current ownership, control or management of
either Obligor. Neither Obligor is aware that there is any basis for the
foregoing. Neither Obligor is a party or subject to any order, writ, injunction,
judgment or decree of any Governmental Authority. There is no action, suit,
proceeding or investigation initiated by either Obligor currently pending.
Neither Obligor has an existing accrued and/or unpaid Indebtedness to any
Governmental Authority or any other governmental payor.

        5.7     Hazardous Materials

                Each Obligor is in compliance in all material respects with all
applicable Environmental Laws. Neither Obligor has been notified of any action,
suit, proceeding or investigation (i) relating in any way to compliance by or
liability of such Obligor under any Environmental Laws, (ii) which otherwise
deals with any Hazardous Substance or any Environmental Law, or (iii) which

16



seeks to suspend, revoke or terminate any license, permit or approval necessary
for the generation, handling, storage, treatment or disposal of any Hazardous
Substance.

        5.8     Potential Tax Liability; Tax Returns; Governmental Reports; NOL

                (a)     Except as disclosed in Schedule 5.8, neither Obligor (i)
has not received any oral or written communication from the Internal Revenue
Service with respect to any investigation or assessment relating to such Obligor
directly, or relating to any consolidated tax return which was filed on behalf
of such Obligor, (ii) is not aware of any year which remains open pending tax
examination or audit by the IRS, and (iii) is not aware of any information that
could give rise to an IRS tax liability or assessment.

                (b)     Except as disclosed in Schedule 5.8, neither Obligor (i)
has filed all federal, state, foreign (if applicable) and local tax returns and
other reports which are required by law to be filed by such Obligor, (ii) has
paid all taxes, assessments, fees and other governmental charges, including,
without limitation, payroll and other employment related taxes, in each case
that are due and payable, except only for items that such Obligor is currently
contesting in good faith with adequate reserves under GAAP, which contested
items are described on Schedule 5.8.

                (c)     At the Closing Date, Borrower possesses no less than
$8,100,000 in valid net operating loss (NOL) carryforwards which the Borrower
will be able to apply against Borrower's taxable income during the Term.

        5.9     Financial Statements and Reports

                All financial statements and financial information relating to
each Obligor that have been or may hereafter be delivered to Lender by such
Obligor are accurate and complete and have been prepared in accordance with GAAP
consistently applied with prior periods. Neither Obligor has any material
obligations or liabilities of any kind not disclosed in such financial
information or statements, and since the date of the most recent financial
statements submitted to Lender, there has not occurred any Material Adverse
Change, Material Adverse Effect to such Obligor's knowledge, any other event or
condition that would reasonably be likely to have a Material Adverse Effect.

        5.10     Compliance with Law

                To the best of each Obligor's knowledge after making all due
inquiry, each Obligor (i) is in compliance with all laws, statutes, rules,
regulations, ordinances and tariffs of any Governmental Authority applicable to
such Obligor and/or such Obligor's business, assets or operations, including,
without limitation, ERISA, and (ii) is not in violation of any order of any
Governmental Authority or other board or tribunal, except where noncompliance or
violation could not reasonably be expected to have a Material Adverse Effect.
There is no event, fact, condition or circumstance which, with notice or passage
of time, or both, would constitute or result in any noncompliance with, or any
violation of, any of the foregoing, in each case except where noncompliance or
violation could not reasonably be expected to have a Material Adverse Effect.
Neither Obligor has received any notice that such Obligor is not in compliance
in any respect with any of the requirements of any of the foregoing. Neither
Obligor has (a) engaged in any Prohibited Transactions as defined in Section 406
of ERISA and Section 4975 of the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder, (b) failed to meet any
applicable minimum funding requirements under Section 302 of ERISA in respect of

17



its plans and no funding requirements have been postponed or delayed, (c)
knowledge of any amounts due but unpaid to the Pension Benefit Guaranty
Corporation, or of any event or occurrence which would cause the Pension Benefit
Guaranty Corporation to institute proceedings under Title IV of ERISA to
terminate any of the employee benefit plans, (d) fiduciary responsibility under
ERISA for investments with respect to any plan existing for the benefit of
Persons other than its employees or former employees, or (e) withdrawn,
completely or partially, from any multi-employer pension plans so as to incur
liability under the MultiEmployer Pension Plan Amendments of 1980. With respect
to each Obligor, there exists no event described in Section 4043 of ERISA,
excluding Subsections 4043(b)(2) and 4043(b)(3) thereof, for which the thirty
(30) day notice period contained in 12 C.F.R. §  2615.3 has not been waived.

        5.11     Intellectual Property

                Except as set forth on Schedule 5.11, Obligors do not own, and
are not a party to, any patents, patent applications, trademark registrations,
trademark applications, registered copyrights, copyright applications, trade
names, or any material licenses of any registered patents, trademarks or
copyrights (collectively, the "Intellectual Property"). Each Obligor shall
update Schedule 5.11 within 10 days after the end of any month in which such
Obligor acquires rights in new

Intellectual Property. All of the Intellectual Property is in full force and
effect and not in known conflict with the rights of others.



        5.12     Licenses and Permits; Labor

                Each Obligor

is in compliance, in all material respects and where non-compliance would not
have a Material Adverse Effect on its business, with and has all Permits
necessary or required by applicable law or Governmental Authority for the
operation of its businesses. All of the foregoing are in full force and effect
and not in known conflict with the rights of others. Neither Obligor is (i) in
breach of or default under the provisions of any of the foregoing, nor is there
any event, fact, condition or circumstance which, with notice or passage of time
or both, would constitute or result in a conflict, breach, default or event of
default under, any of the foregoing which, if not remedied within any applicable
grace or cure period would reasonably be likely to have a Material Adverse
Effect, (ii) a party to or subject to any agreement, instrument or restriction
that is so unusual or burdensome that it might have a Material Adverse Effect,
and/or (iii) and has not been, involved in any labor dispute, strike, walkout or
union organization which would reasonably be likely to have a Material Adverse
Effect.



        5.13     No Default

                There does not exist any Default or Event of Default or any
event, fact, condition or circumstance which, with the giving of notice or
passage of time or both, would constitute or result in a Default or Event of
Default.

        5.14     Disclosure

                No Loan Document nor any other agreement, document, certificate,
or statement furnished to Lender by or on behalf of Obligors in connection with
the transactions contemplated by the Loan Documents, nor any representation or
warranty made by either Obligor in any Loan Document, contains any untrue
statement of material fact or omits to state any fact necessary to make the
statements

18



therein not materially misleading. There is no fact known to either Obligor
which has not been disclosed to Lender in writing which would reasonably be
likely to have a Material Adverse Effect.

        5.15     Existing Indebtedness; Investments, Guarantees and Certain
Contracts

                Except as contemplated by the Loan Documents or as otherwise set
forth on Schedule 5.15A, neither Obligor (i) has any outstanding Indebtedness,
(ii) is subject or party to any mortgage, note, indenture, indemnity or
guarantee of, with respect to or evidencing any Indebtedness of any other
Person, or (iii) owns or holds any equity or long-term debt investments in, or
has any outstanding advances to or any outstanding guarantees for the
obligations of, or any outstanding borrowings from, any Person. Each Obligor has
performed all material obligations required to be performed by such Obligor
pursuant to or in connection with any items listed on Schedule 5.15A and there
has occurred no breach, default or event of default under any document
evidencing any such items or any fact, circumstance, condition or event which,
with the giving of notice or passage of time or both, would constitute or result
in a breach, default or event of default thereunder. Schedule 5.15B sets forth
all Indebtedness with a maturity date during the Term of the Loan, and
identifies such maturity date.

        5.16     Other Agreements

                Except as set forth on Schedule 5.16, (i) there are no existing
or proposed agreements, arrangements, understandings or transactions between
either Obligor and either Obligor's officers, members, managers, directors,
stockholders, partners, other interest holders, employees or Affiliates or any
members of their respective immediate families, and (ii) none of the foregoing
Persons are directly or indirectly, indebted to or have any direct or indirect
ownership, partnership or voting interest in, to each Obligor's knowledge, any
Affiliate of either Obligor or any Person that competes with either Obligor
(except that any such Persons may own stock in (but not exceeding two (2%)
percent of the outstanding capital stock of) any publicly traded company that
may compete with either Obligor.

        5.17     Insurance

                Each Obligor has in full force and effect such insurance
policies as are customary in its industry and as may be required pursuant to
Section 6.5 hereof. All such insurance policies are listed and described on
Schedule 5.17.

        5.18     Names; Location of Offices, Records and Collateral

                During the preceding five years, each Obligor has conducted
business under or used any name (whether corporate, partnership or assumed)
other than as shown on Schedule 5.18A. Each Obligor is the sole owner of all of
its names listed on Schedule 5.18A, and any and all business done and invoices
issued in such names are such Obligor's sales, business and invoices. Each trade
name of each Obligor represents a division or trading style of such Obligor.
Borrower maintains its places of business and chief executive offices only at
the locations set forth on Schedule 5.18B, and all Accounts of Obligors arise,
originate and are located, and all of the Collateral, including Inventory and
all books and records in connection therewith or in any way relating thereto or
evidencing the Collateral are located and shall only be located, in and at such
locations. All of the Collateral is located only in the continental United
States.

19



        5.19     Non-Subordination

                The Obligations are not subordinated in any way to any other
obligations of Obligors or to the rights of any other Person.

        5.20     Accounts and Inventory

                (a)     In determining which Accounts are Eligible Receivables,
Lender may rely on all statements and representations made by Borrower with
respect to any Account. Unless otherwise indicated in writing to Lender, (i)
each Account of Borrower is genuine and in all respects what it purports to be
and is not evidenced by a judgment, (ii) each Account of Borrower arises out of
a completed, bona fide sale and delivery of goods or rendering of services by
Borrower in the ordinary course of business and in accordance with the terms and
conditions of all purchase orders, contracts, certifications, participations and
other documents relating thereto or forming a part of the contract between
Borrower and the Account Debtor, (iii) each Account of Borrower is for a
liquidated amount maturing as stated in a claim or invoice covering such sale of
goods or rendering of services, a copy of which has been furnished or is
available to Lender, (iv) each Account of Borrower together with Lender's
security interest therein, is not and will not be in the future (by voluntary
act or omission by Borrower), subject to any offset, lien, deduction, defense,
dispute, counterclaim or other adverse condition, is absolutely owing to
Borrower and is not contingent in any respect or for any reason, (v) there are
no facts, events or occurrences which in any way impair the validity or
enforceability of any Account of Borrower or tend to reduce the amount payable
thereunder from the face amount of the claim or invoice and statements delivered
to Lender with respect thereto, (vi) (A) the Account Debtor under each Account
of Borrower had the capacity to contract at the time any contract or other
document giving rise thereto was executed and (B) each such Account Debtor is
solvent, (vii) to the best of the Borrower's knowledge, there are no proceedings
or actions which are threatened or pending against any Account Debtor under any
Account of Borrower which will likely result in any Material Adverse Change in
such Account Debtor's financial condition or the collectability thereof, (viii)
each Account of Borrower has been billed and forwarded to the Account Debtor for
payment in accordance with applicable laws and is in compliance and conformance
with any requisite procedures, requirements and regulations governing payment by
such Account Debtor with respect to such Account, and, (ix) Borrower has
obtained and currently has all Permits necessary in the generation of each
Account of Borrower.

                (b)     In determining which Inventory is Eligible Inventory,
Lender may rely on all statements and representations made by Borrower with
respect to any Inventory. Unless otherwise indicated in writing to Lender
(including, without limitation, any Borrowing Certificate), (i) Borrower has at
all times maintained correct and accurate records itemizing and describing the
kind, type, quality and quantity of Inventory in all material respects,
Borrower's cost therefore and daily withdrawals therefrom and additions thereto;
(b) has not removed any Inventory from the locations set forth or permitted
herein, except for sales of Inventory in the ordinary course of Borrower's
business and except to move Inventory directly from one location set forth or
permitted herein to another such location; (c) has produced, used, stored,
shipped and maintained Inventory with all reasonable care and caution and in
accordance with applicable standards of any insurance and in conformity with
applicable laws (including the requirements of the Federal Fair Labor Standards
Act of 1938, as amended and all rules, regulations and orders related thereto);
(d) except as set forth on Schedule 5.20, has not sold Inventory to any customer
on approval, or any other basis which entitles the customer to return or may
obligate Borrower to repurchase such Inventory; (e) has kept Inventory in good
and marketable condition; and (f) has not

20



acquired or accepted any Inventory on consignment or approval except as set
forth on Schedule 5.20 and (g) has not permitted Inventory to be subject to any
Lien except Liens in favor of Lender.

        5.21     Survival

                Each Obligor makes the representations and warranties contained
herein with the knowledge and intention that Lender is relying and will rely
thereon. All such representations and warranties will survive the execution and
delivery of this Agreement and the making of the Advances under the Revolving
Facility and the funding of the Term Loan until all Obligations have
indefeasibly paid in full and the Lender has no further obligation to make any
further Loans or other financial accommodations to Borrower.

VI.     AFFIRMATIVE COVENANTS

                Each Obligor, jointly and severally, covenants and agrees that,
until full performance and satisfaction, and indefeasible payment in full in
cash, of all the Obligations and termination of this Agreement:

        6.1     Financial Statements, Borrowing Certificate, Financial Reports
and Other Information

                (a)     Financial Reports. In addition to providing the
Borrowing Certificate in accordance with Section 2.4, Obligors shall furnish to
Lender (i) upon filing thereof with the Securities and Exchange Commission
(provided such filing is within the time prescribed in the securities laws and
regulations) and in any event within 105 calendar days after the end of each
fiscal year of Obligors, audited annual consolidated and consolidating financial
statements of Obligors, including the notes thereto, consisting of a
consolidated and consolidating balance sheet at the end of such completed fiscal
year and the related consolidated and consolidating statements of income,
retained earnings, cash flows and owners' equity for such completed fiscal year,
which financial statements shall be prepared and certified without qualification
as to scope by an independent certified public accounting firm satisfactory to
Lender and accompanied by related management letters, if available, and (ii) as
soon as available and in any event within twenty-five calendar days after the
end of each calendar month, unaudited consolidated and consolidating financial
statements of Obligors consisting of a balance sheet and statements of income,
retained earnings, cash flows and owners' equity as of the end of the
immediately preceding calendar month. All such financial statements shall be
prepared in accordance with GAAP consistently applied with prior periods. With
each such financial statement, Obligors shall also deliver a certificate of its
chief financial officer in substantially the form of Exhibit B hereto (a
"Compliance Certificate") stating that (A) such person has reviewed the relevant
terms of the Loan Documents and the condition of Obligors, (B) no Default or
Event of Default has occurred or is continuing, or, if any of the foregoing has
occurred or is continuing, specifying the nature and status and period of
existence thereof and the steps taken or proposed to be taken with respect
thereto, and (C) Borrower is in compliance with all financial covenants attached
as Annex I hereto. Such certificate shall be accompanied by the calculations
necessary to show compliance with the financial covenants in a form satisfactory
to Lender.

                (b)     Other Materials.

Obligors shall furnish to Lender as soon as available, and in any event (i)
within ten calendar days after the filing thereof with the Securities and
Exchange Commission, copies of such financial statements (other than those
required to be delivered pursuant to Section 6.1(a)) prepared by, for or on
behalf of Obligors and any other notes, reports and other materials



21



related thereto, including, without limitation, any pro forma financial
statements, which Borrower files with the Securities and Exchange Commission,
(ii) concurrently with the distribution thereof to the Obligor's stockholders,
any reports, returns, information, notices and other materials that Obligors
shall send to its stockholders, members, partners or other equity owners at any
time, (iii) copies of material licenses and permits required by any applicable
federal, state, foreign or local law, statute ordinance or regulation or
Governmental Authority for the operation of its business, where the failure to
obtain such license or permit would have a Material Adverse Effect on the
Borrower's business, (iv) within fifteen calendar days after the end of each
calendar month for such month, (1) a sales and collection report and accounts
receivable and accounts payable aging schedule, including a report of sales,
credits issued and collections received, all such reports showing a
reconciliation to the amounts reported in the monthly financial statements, and
(2)  evidence satisfactory to Lender that all amounts owing to all warehouses as
of the end of such month have been paid in full, (v) promptly upon receipt
thereof, copies of any reports submitted to Obligors by its independent
accountants in connection with any interim audit of the books of such Person or
any of its Affiliates and copies of each management control letter provided by
such independent accountants, and (vi) within five calendar days of any request
thereof, such additional information, documents, statements, reports and other
materials as Lender may reasonably request from a credit or security perspective
or otherwise from time to time.

                (c)     Notices. Obligors shall promptly, and in any event
within two Business Days after either Obligor or any authorized officer of
either Obligor obtains knowledge thereof, notify Lender in writing of (i) any
pending or threatened litigation, suit, investigation, arbitration, dispute
resolution proceeding or administrative proceeding brought or initiated by
either Obligor or otherwise affecting or involving or relating to Borrower or
any of its property or assets to the extent (A) the amount in controversy
exceeds $25,000, or (B) to the extent any of the foregoing seeks injunctive or
declarative relief, (ii) any Default or Event of Default, which notice shall
specify the nature and status thereof, the period of existence thereof and what
action is proposed to be taken with respect thereto, (iii) any other
development, event, fact, circumstance or condition that would reasonably be
likely to have a Material Adverse Effect, in each case describing the nature and
status thereof and the action proposed to be taken with respect thereto, (iv)
any notice received by either Obligor from any payor of a claim, suit or other
action such payor has, claims or has filed against such Obligor, (v) any
matter(s) affecting the value, enforceability or collectability of any of the
Collateral, including, without limitation, claims or disputes in the amount of
$25,000 or more, singly or in the aggregate, in existence at any one time, (vi)
any notice given by either Obligor to any other lender of such Obligor, which
notice to Lender shall be accompanied by a copy of the applicable notice given
to the other lender, (vii) receipt of any notice or request from any
Governmental Authority or governmental payor regarding any liability or claim of
liability, (viii) receipt of any notice by either Obligor regarding termination
of any manager of any facility owned, operated or leased by such Obligor, (ix)
any Account becoming evidenced or secured by an Instrument or Chattel Paper,
and/or (x) receipt of any notice from any Account Debtor under a material
contract notifying such Obligor of a material breach under or termination of
such contract.

                (d)     Consents. Obligors shall obtain and deliver from time to
time all required consents, approvals and agreements from such third parties as
Lender shall determine are necessary or desirable in its sole discretion, each
of which must be satisfactory to Lender in its sole discretion, with respect to
(i) the Loan Documents and the transactions contemplated thereby, (ii) claims
against Obligors or the Collateral, and/or (iii) any agreements, consents,
documents or instruments to which Borrower is a party or by which any properties
or assets of Obligors or any of the Collateral is or are bound or subject,
including, without limitation, Landlord Waivers and Consents with respect to
leases.

                (e)     Operating Budget. Borrower shall furnish to Lender on or
prior to the Closing Date and for each fiscal year of Borrower thereafter not
less than thirty calendar days prior to the

22



commencement of such fiscal year, consolidated and consolidating month by month
projected operating budgets, annual projections, profit and loss statements,
balance sheets and cash flow reports of and for Borrower for such upcoming
fiscal year (including an income statement for each month and a balance sheet as
at the end of the last month in each fiscal quarter), in each case prepared in
accordance with GAAP consistently applied with prior periods

        6.2     Payment of Obligations

                Borrower shall make full and timely indefeasible payment in cash
of the principal of and interest on the Loans, Advances and all other
Obligations.

        6.3     Conduct of Business and Maintenance of Existence and Assets

                Each Obligor shall (i) conduct its business in accordance with
good business practices customary to the industry, (ii) engage principally in
the same or similar lines of business substantially as heretofore conducted,
(iii) collect its Accounts in the ordinary course of business, (iv) maintain all
of its material properties, assets and equipment used or useful in its business
in good repair, working order and condition (normal wear and tear excepted and
except as may be disposed of in the ordinary course of business and in
accordance with the terms of the Loan Documents and otherwise as determined by
such Obligor using commercially reasonable business judgment), (v) from time to
time to make all necessary or desirable repairs, renewals and replacements
thereof,

as determined by such Obligor using commercially reasonable business judgment,
(vi) maintain and keep in full force and effect its existence and all material
Permits and qualifications to do business and good standing in each jurisdiction
in which the ownership or lease of property or the nature of its business makes
such Permits or qualification necessary and in which failure to maintain such
Permits or qualification could reasonably be likely to have a Material Adverse
Effect; and (vii) remain in good standing and maintain operations in all
jurisdictions in which currently located.



        6.4     Compliance with Legal and Other Obligations

                Each Obligor shall (i) comply with all laws, statutes, rules,
regulations, ordinances and tariffs of all Governmental Authorities applicable
to it or its business, assets or operations; (ii) pay all taxes, assessments,
fees, governmental charges, claims for labor, supplies, rent and all other
obligations or liabilities of any kind, except liabilities being contested in
good faith and against which adequate reserves have been established in
accordance with GAAP, (iii) perform in accordance with its terms each contract,
agreement or other arrangement to which it is a party or by which it or any of
the Collateral is bound, except where the failure to comply, pay or perform
could not reasonably be expected to have a Material Adverse Effect, and (iv)
maintain and comply with all Permits necessary to conduct its business and
comply with any new or additional requirements that may be imposed on it or its
business.

        6.5     Insurance

                Each Obligor shall (i) keep all of its insurable properties and
assets including, without limitation, Inventory that is in transit (whether by
vessel, air or land) adequately insured in all material respects against losses,
damages and hazards as are customarily insured against by businesses engaging in
similar activities or owning similar assets or properties and at least the
minimum amount required by applicable law, including, without limitation,
professional liability insurance, as applicable; and maintain general public
liability insurance at all times against liability on account of damage to
persons and

23



property having such limits, deductibles, exclusions and co-insurance and other
provisions as are customary for a business engaged in activities similar to
those of such Obligor; and (ii) maintain insurance under all applicable workers'
compensation laws; all of the foregoing insurance policies to (A) be
satisfactory in form and substance to Lender, (B) name Lender as loss payee and
additional insured thereunder, and (C) expressly provide that they cannot be
altered, amended, modified or canceled without thirty Business Days prior
written notice to Lender and that they inure to the benefit of Lender
notwithstanding any action or omission or negligence of or by such Obligor or
any insured thereunder.

        6.6     True Books

                Each Obligor

shall (i) keep true, complete and accurate books of record and account in
accordance with commercially reasonable business practices in which true and
correct entries are made of all of its and their dealings and transactions in
all material respects; and (ii) set up and maintain on its books such reserves
as may be required by GAAP with respect to doubtful accounts and all taxes,
assessments, charges, levies and claims and with respect to its business, and
include such reserves in its quarterly as well as year end financial statements.



        6.7     Inspections; Periodic Audits and Reappraisals

                Each Obligor

shall permit the representatives of Lender, at the expense of Obligors, from
time to time during normal business hours upon reasonable notice, to (i) visit
and inspect any of its offices or properties or any other place where Collateral
is located to inspect the Collateral and/or to examine or audit all of its books
of account, records, reports and other papers, (ii) make copies and extracts
therefrom, and (iii) discuss its business, operations, prospects, properties,
assets, liabilities, condition and/or Accounts and Inventory with its officers
and independent public accountants (and by this provision such officers and
accountants are authorized to discuss the foregoing). Lender is also authorized
from time to time to conduct or obtain audits and to obtain updated appraisals
of Inventory and intellectual property by appraisers acceptable to the Lender in
its discretion. Other than during the occurrence and continuance of a Default or
an Event of Default, not more than four such inspections, audits or appraisals
related to any 12-month period shall be at the expense of Obligors. Lender may
increase the frequency of inspections or audits that are at Obligors' expense
during the occurrence and continuance of a Default or an Event of Default.



        6.8     Further Assurances; Post Closing

                At

Obligors' cost and expense, Obligors shall (i) take such further actions, obtain
such consents and approvals and duly execute and deliver such further
agreements, assignments, instructions or documents as Lender may request with
respect to the purposes, terms and conditions of the Loan Documents and the
consummation of the transactions contemplated thereby, and (ii) without limiting
and notwithstanding any other provision of any Loan Document, execute and
deliver, or cause to be executed and delivered, such agreements and documents,
and take or cause to be taken such actions, and otherwise perform, observe and
comply with such obligations, as are set forth on Schedule 6.8.



        6.9     Payment of Indebtedness

                Except as otherwise prescribed in the Loan Documents, Obligors
shall pay, discharge or otherwise satisfy at or before maturity (subject to
applicable grace periods and, in the case of trade payables, to ordinary course
payment practices) all of its material obligations and liabilities, except when

24



the amount or validity thereof is being contested in good faith by appropriate
proceedings and such reserves as Lender may deem proper and necessary in its
sole discretion shall have been made, but in no event shall such reserve exceed
the amount of the obligations or liabilities so contested.

        6.10     Lien Searches

                If Liens other than Permitted Liens exist,

Obligors immediately shall take, execute and deliver all actions, documents and
instruments necessary to release and terminate such Liens.



        6.11     Use of Proceeds

                Borrower shall use the proceeds from the Revolving Facility and
the Term Loan only for the purposes set forth in the first "WHEREAS" clause of
this Agreement.

        6.12     Collateral Documents; Security Interest in Collateral

                Obligors

shall (i) execute, obtain, deliver, file, register and/or record any and all
financing statements, continuation statements, stock powers, instruments and
other documents, or cause the execution, filing, registration, recording or
delivery of any and all of the foregoing, that are necessary or required under
law or otherwise or reasonably requested by Lender to be executed, filed,
registered, obtained, delivered or recorded to create, maintain, perfect,
preserve, validate or otherwise protect the pledge of the Collateral to Lender
and Lender's perfected first priority Lien on the Collateral (and each Obligor
irrevocably grants Lender the right, at Lender's option, to file any or all of
the foregoing), (ii) immediately upon learning thereof, report to Lender any
reclamation, return or repossession of goods in excess of $10,000 (individually
or in the aggregate), and (iii) defend the Collateral and Lender's perfected
first priority Lien thereon against all claims and demands of all Persons at any
time claiming the same or any interest therein adverse to Lender, and pay all
reasonable costs and expenses (including, without limitation, in-house
documentation and diligence fees and legal expenses and reasonable attorneys'
fees and expenses) in connection with such defense, which may at Lender's
discretion be added to the Obligations.



        6.13     Right of First Refusal

                If at any time either Obligor or any of their respective
Affiliates (each, a "Credit Party") receives from a third party an offer, term
sheet or commitment or makes a proposal accepted by any Person (each, an
"Offer") which provides for any type of debt financing to or for a Credit Party,
such Credit Party, on behalf of itself or such Affiliate, shall immediately
notify such third party making the offer of Lender's rights under this Section
6.13, and further shall immediately notify Lender of the Offer in writing
(including all material terms of the Offer). Lender shall have fifteen calendar
days after Receipt of such notice (the "Option Period") to agree to provide
similar financing in the place of such Person upon substantially the same terms
and conditions (or terms more favorable to such Credit Party) as set forth in
the Offer. Lender shall notify Credit Party in writing of Lender's acceptance of
the Offer pursuant hereto (the "Acceptance Notice"), in which case Credit Party
shall obtain such financing from Lender and shall not accept the Offer from such
other Person. If no Acceptance Notice has been Received from Lender within the
Option Period, Credit Party may consummate the Offer with the other Person on
the terms and conditions set forth in the Offer (the "Transaction"); provided,
however, that none of foregoing or any failure by Lender to issue an Acceptance
Notice shall be construed as a waiver of any of the terms, covenants or
conditions of any of the Loan Documents. If the Transaction is not

25



consummated on the terms set forth in the Offer or with the Person providing the
Offer or during the ninety calendar day period following the expiration of the
Option Period, Credit Party shall not be permitted to consummate the Transaction
without again complying with this Section 6.13. The provisions of this Section
6.13 shall survive the payment in full of the Obligations and termination of
this Agreement for a period of six months. For purposes of this Section 6.13,
"Lender" shall include CapitalSource Finance LLC and any of its parents,
subsidiaries or Affiliates.

        6.14     Taxes and Other Charges

                (a)     All payments and reimbursements to Lender made under any
Loan Document shall be free and clear of and without deduction for all taxes,
levies, imposts, deductions, assessments, charges or withholdings, and all
liabilities with respect thereto of any nature whatsoever, excluding taxes to
the extent imposed on Lender's net income. If Obligors shall be required by law
to deduct any such amounts from or in respect of any sum payable under any Loan
Document to Lender, then the sum payable to Lender shall be increased as may be
necessary so that, after making all required deductions, Lender receives an
amount equal to the sum it would have received had no such deductions been made.
Notwithstanding any other provision of any Loan Document, if at any time after
the Closing (i) any change in any existing law, regulation, treaty or directive
or in the interpretation or application thereof, (ii) any new law, regulation,
treaty or directive enacted or any interpretation or application thereof, or
(iii) compliance by Lender with any request or directive (whether or not having
the force of law) from any Governmental Authority: (A) subjects Lender to any
tax, levy, impost, deduction, assessment, charge or withholding of any kind
whatsoever with respect to any Loan Document, or changes the basis of taxation
of payments to Lender of any amount payable thereunder (except for net income
taxes, or franchise taxes imposed in lieu of net income taxes, imposed generally
by federal, state or local taxing authorities with respect to interest or
commitment fees or other fees payable hereunder or changes in the rate of tax on
the overall net income of Lender), or (B) imposes on Lender any other condition
or increased cost in connection with the transactions contemplated thereby or
participations therein; and the result of any of the foregoing is to increase
the cost to Lender of making or continuing any Loan hereunder or to reduce any
amount receivable hereunder, then, in any such case, Obligors shall promptly pay
to Lender any additional amounts necessary to compensate Lender, on an after-tax
basis, for such additional cost or reduced amount as determined by Lender. If
Lender becomes entitled to claim any additional amounts pursuant to this Section
6.14 it shall promptly notify Obligors of the event by reason of which Lender
has become so entitled, and each such notice of additional amounts payable
pursuant to this Section 6.14 submitted by Lender to Obligors shall, absent
manifest error, be final, conclusive and binding for all purposes.

                (b)     Obligors shall promptly, and in any event within five
Business Days after either Obligor or any authorized officer of either Obligor
obtains knowledge thereof, notify Lender in writing of any oral or written
communication from the Internal Revenue Service or otherwise with respect to any
(i) tax investigations, relating to either Obligor directly, or relating to any
consolidated tax return which was filed on behalf of either Obligor, (ii)
notices of tax assessment or possible tax assessment, (iii) years that are
designated open pending tax examination or audit, and (iv) information that
could give rise to an IRS tax liability or assessment.

        6.15     Payroll Taxes

                Without limiting or being limited by any other provision of any
Loan Document, Obligors at all times shall retain and use a Person acceptable to
Lender to process, manage and pay its payroll taxes and shall cause to be
delivered to Lender within ten calendar days after the end of each

26



calendar month a report of its payroll taxes for the immediately preceding
calendar month and evidence of payment thereof.

        6.16     Inventory Covenants

                With respect to the Inventory, Borrower: (a) shall at all times
maintain inventory records reasonably satisfactory to Lender, keeping correct
and accurate records itemizing and describing the kind, type, quality and
quantity of Inventory, Borrower's cost therefore and daily withdrawals therefrom
and additions thereto; (b) shall not remove any Inventory from the locations set
forth or permitted herein, without the prior written consent of Lender, which
consent shall not be unreasonably denied or delayed, except for sales of
Inventory in the ordinary course of Borrower's business and except to move
Inventory directly from one location set forth or permitted herein to another
such location; (c) shall produce, use store, ship and maintain the Inventory
with all reasonable care and caution and in accordance with applicable standards
of any insurance and in conformity with applicable laws (including the
requirements of the Federal Fair Labor Standards Act of 1938, as amended and all
rules, regulations and orders related thereto); (d) assumes all responsibility
and liability arising from or relating to the production, use, sale or other
disposition of the Inventory; (e) shall not sell Inventory to any customer on
approval, or any other basis which entitles the customer to return or may
obligate Borrower to repurchase such Inventory; (f) shall keep the Inventory in
good and marketable condition; and (g) shall not, without prior written notice
to Lender, acquire or accept any Inventory on consignment or approval.

VII.     NEGATIVE COVENANTS

                Each Obligor, jointly and severally, covenants and agrees that,
until full performance and satisfaction, and indefeasible payment in full in
cash, of all of the Obligations and termination of this Agreement:

        7.1     Financial Covenants

                Borrower shall not violate the financial covenants set forth on
Annex I to this Agreement, which is incorporated herein and made a part hereof.

        7.2     Permitted Indebtedness

                Obligors shall not create, incur, assume or suffer to exist any
Indebtedness, except the following (collectively, "Permitted Indebtedness"): (i)
Indebtedness under the Loan Documents, (ii) any Indebtedness set forth on
Schedule 7.2, (iii) Capitalized Lease Obligations incurred after the Closing
Date and Indebtedness incurred pursuant to purchase money Liens permitted by
Section 7.3(v), provided that the aggregate amount of such Capitalized Lease
Obligations and purchase money indebtedness outstanding at any time shall not
exceed $50,000, (iv) Indebtedness in connection with advances made by a
stockholder in order to cure any default of the financial covenants set forth on
Annex I; provided, however, that such Indebtedness shall be on an unsecured
basis, subordinated in right of repayment and remedies to all of the Obligations
and to all of Lender's rights pursuant to a subordination agreement in form and
substance satisfactory to Lender; (v) accounts payable to trade creditors and
current operating expenses (other than for borrowed money) which are not aged
more than 120 calendar days from the billing date or more than 30 days from the
due date, in each case incurred in the ordinary course of business and paid
within such time period, unless the same are being contested in good faith and
by appropriate and lawful proceedings and such reserves, if any, with respect
thereto as are required

27



by GAAP and deemed adequate by Obligors' independent accountants shall have been
reserved; (vi) borrowings incurred in the ordinary course of business and not
exceeding $25,000 individually or in the aggregate outstanding at any one time,
provided, however, that such Indebtedness shall be on an unsecured basis,
subordinated in right of repayment and remedies to all of the Obligations and to
all of Lender's rights pursuant to a subordination agreement in form and
substance satisfactory to Lender ; and (vii) Permitted Subordinated Debt.
Obligors shall not make prepayments on any existing or future Indebtedness to
any Person other than (i) to Lender, (ii) to the extent permitted by the
Subordination Agreement, or (iii) to the extent specifically permitted by this
Agreement or any subsequent agreement between Obligors and Lender.

        7.3     Permitted Liens

                Neither Obligor

shall create, incur, assume or suffer to exist any Lien upon, in or against, or
pledge of, any of the Collateral or any of its properties or assets or any of
its shares, securities or other equity or ownership or partnership interests,
whether now owned or hereafter acquired, except the following (collectively,
"Permitted Liens"): (i) Liens under the Loan Documents or otherwise arising in
favor of Lender, (ii) Liens imposed by law for taxes (other than payroll taxes),
assessments or charges of any Governmental Authority for claims not yet due or
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves or other appropriate provisions are being
maintained by such Person in accordance with GAAP to the satisfaction of Lender
in its sole discretion, (iii) (A) statutory Liens of landlords (provided that
any such landlord has executed a Landlord Waiver and Consent in form and
substance satisfactory to Lender) and of carriers, warehousemen, mechanics,
materialmen, and (B) other Liens imposed by law or that arise by operation of
law in the ordinary course of business from the date of creation thereof, in
each case only for amounts not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained by such Person in accordance
with GAAP to the satisfaction of Lender in its sole discretion, (iv) Liens (A)
incurred or deposits made in the ordinary course of business (including, without
limitation, surety bonds and appeal bonds) in connection with workers'
compensation, unemployment insurance and other types of social security benefits
or to secure the performance of tenders, bids, leases, contracts (other than for
the repayment of Indebtedness), statutory obligations and other similar
obligations, or (B) arising as a result of progress payments under government
contracts, (v) purchase money Liens (A) securing Indebtedness permitted under
Section 7.2(iii), or (B) in connection with the purchase by such Person of
equipment in the normal course of business, provided that such payables shall
not exceed any limits on Indebtedness provided for herein and shall otherwise be
Permitted Indebtedness hereunder, (vi) Liens securing Permitted Subordinated
Debt, provided that such Liens are subordinated to the Liens in favor of Lender
pursuant to a written agreement acceptable to Lender; and (vii) Liens disclosed
on Schedule 7.3.



        7.4     Investments; New Facilities or Collateral; Subsidiaries

                Neither Obligor, directly or indirectly, shall (i) purchase,
own, hold, invest in or otherwise acquire obligations or stock or securities of,
or any other interest in, or all or substantially all of the assets of, any
Person or any joint venture, or (ii) make or permit to exist any loans, advances
or guarantees to or for the benefit of any Person or assume, guarantee, endorse,
contingently agree to purchase or otherwise become liable for or upon or incur
any obligation of any Person (other than those created by the Loan Documents and
Permitted Indebtedness and other than (A) trade credit extended in the ordinary
course of business, (B) advances for business travel and similar temporary
advances made in the ordinary course of business to officers, directors and
employees, and (C) the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of

28



business). Neither Obligor, directly or indirectly, shall purchase, own,
operate, hold, invest in or otherwise acquire any facility, property or assets
or any Collateral that is not located at the locations set forth on Schedule
5.18B unless such Obligor shall first obtain the written consent of the Lender,
which consent may be withheld or given in the Lender's Permitted Discretion.
Neither Obligor

shall have Subsidiaries other than those Subsidiaries, if any, existing at
Closing and set forth in Schedule 5.3.



        7.5     Dividends; Redemptions

                Neither Obligor

shall (i) declare, pay or make any dividend or Distribution on any shares of
capital stock or other securities or interests other than dividends or
Distributions payable in its stock, of split-ups or reclassifications of its
stock, (ii) apply any of its funds, property or assets to the acquisition,
redemption or other retirement of any capital stock or other securities or
interests or of any options to purchase or acquire any of the foregoing
(provided, however, that either Obligor may (1) redeem its capital stock from
terminated employees pursuant to, but only to the extent required under the
terms of the related employment agreements, and (2) pay or prepay certain
Permitted Indebtedness if allowed to do so under the terms and conditions of the
Master Subordination Agreement, as long as no Default or Event of Default has
occurred and is continuing or would be cause by or result therefrom), (iii)
otherwise make any payments or Distributions to any stockholder, member, partner
or other equity owner in such Person's capacity as such, or (iv) make any
payment of any management or service fee except as permitted in writing by
Lender in advance, and provided further, that Borrower shall not make or suffer
to exist any such payment described in (i) through (iv) above if a Default or
Event of Default has occurred and is continuing or would result therefrom.



        7.6     Transactions with Affiliates

                Except as set forth in Schedule 7.6, neither Obligor

shall enter into or consummate any transaction of any kind with any of its
Affiliates or any Guarantor or any of their respective Affiliates other than:
(i) salary, bonus, employee stock option and other compensation and employment
arrangements with directors or officers in the ordinary course of business,
provided, that no payment of any bonus shall be permitted if a Default or Event
of Default has occurred and remains in effect or would be caused by or result
from such payment, (ii) Distributions and dividends permitted pursuant to
Section 7.5, (iii) transactions with Lender or any Affiliate of Lender, and (iv)
payments permitted under and pursuant to written agreements entered into by and
between either Obligor and one or more of its Affiliates that both (A) reflect
and constitute transactions on overall terms at least as favorable to such
Obligor as would be the case in an arm's-length transaction between unrelated
parties of equal bargaining power, and (B) are subject to such terms and
conditions as determined by Lender in its sole discretion; provided, that
notwithstanding the foregoing neither Obligor shall (W) enter into or consummate
any transaction or agreement pursuant to which it becomes a party to any
mortgage, note, indenture or guarantee evidencing any Indebtedness of any of its
Affiliates or otherwise to become responsible or liable, as a guarantor, surety
or otherwise, pursuant to agreement for any Indebtedness of any such Affiliate,
(X) make any payment to any of its Affiliates in excess of $25,000 without the
prior written consent of Lender, (Y) make any payment that is restricted or
prohibited by the Management Fee Subordination Agreement, or (Z) make any
payment for any present or future obligation of any Subsidiary or other
Affiliate of Borrower (including, without limitation any amounts owing by Low
Carb Creations, Inc. to (i) Wells Fargo Bank, N.A. (or any of its Affiliates) or
(ii) the Langdon Family Revocable Trust).



29

        7.7     Charter Documents; Fiscal Year; Name; Jurisdiction of
Organization; Dissolution; Use of Proceeds

                Neither Obligor

shall (i) amend, modify, restate or change its certificate of incorporation or
formation or bylaws or similar charter documents in a manner that would be
adverse to Lender, (ii) change its fiscal year unless such Obligor demonstrates
to Lender's satisfaction compliance with the covenants contained herein for both
the fiscal year in effect prior to any change and the new fiscal year period by
delivery to Lender of appropriate interim and annual pro forma, historical and
current compliance certificates for such periods and such other information as
Lender may reasonably request, (iii) without at least twenty (20) days prior
written notice to Lender, change its name or change its jurisdiction of
organization; (iv) amend, alter or suspend or terminate or make provisional in
any material way, any Permit without the prior written consent of Lender, which
consent shall not be unreasonably withheld, (v) wind up, liquidate or dissolve
(voluntarily or involuntarily) or commence or suffer any proceedings seeking or
that would result in any of the foregoing, or (vi) use any proceeds of any
Advance for "purchasing" or "carrying" "margin stock" as defined in Regulations
U, T or X of the Board of Governors of the Federal Reserve System.

        7.8     Truth of Statements

                Neither Obligor

shall furnish to Lender any certificate or other document that contains any
untrue statement of a material fact or that omits to state a material fact
necessary to make it not misleading in light of the circumstances under which it
was furnished.



        7.9     IRS Form 8821

                Neither Obligor

shall alter, amend, restate, or otherwise modify, or withdraw, terminate or
re-file the IRS Form 8821 required to be filed pursuant to the Conditions
Precedent in Section 4.1 hereof.



        7.10     Transfer of Assets

                Notwithstanding any other provision of this Agreement or any
other Loan Document, neither Obligor

shall sell, lease, transfer, assign or otherwise dispose of any interest in any
properties or assets (other than obsolete equipment or excess equipment no
longer needed in the conduct of the business in the ordinary course of business
and sales of Inventory in the ordinary course of business), or agree to do any
of the foregoing at any future time, except that:



                (a)     Either Obligor

may lease (as lessee) real or personal property or surrender all or a portion of
a lease of the same, in each case in the ordinary course of business (so long as
such lease does not create or result in and is not otherwise a Capitalized Lease
Obligation prohibited under this Agreement), provided that a Landlord Waiver and
Consent and such other consents as are required by Lender are signed and
delivered to Lender with respect to any lease of real or other property, as
applicable;



                (b)     Either Obligor

may arrange for warehousing, fulfillment or storage of Inventory at locations
not owned or leased by such Obligor in each case in the ordinary course of
business, provided that a Warehouse Waiver and Consent and such other consents
as are required by Lender are signed and delivered to Lender with respect to any
such location;



30



                (c)     Either Obligor may license or sublicense Intellectual
Property or customer lists from third parties in the ordinary course of
business, provided, that such licenses or sublicenses shall not interfere with
the business or other operations of Borrower and that Borrower's rights, title
and/or interest in or to such Intellectual Property and customer lists and
interests therein are pledged to Lender as further security for the Obligations
and included as part of the Collateral;

                (d)     Each Obligor agrees not sell, transfer, amend or dispose
of any of its rights relating to (a) any registered Intellectual Property (or
any applications therefor), or (b) any other material Intellectual Property,
without first providing to the Lender written notice of its intent and providing
the Lender with the opportunity to object in writing within ten (10) days of the
receipt of such notice; and



                (e)     Either Obligor

may consummate such other sales or dispositions of property or assets (including
any sale or transfer or disposition of all or any part of its assets and
thereupon and within one year thereafter rent or lease the assets so sold or
transferred) only to the extent prior written notice has been given to Lender
and to the extent Lender has given its prior written consent thereto, subject in
each case to such conditions as may be set forth in such consent.



        7.11     Payment on Permitted Subordinated Debt

                Borrower shall not, unless expressly permitted under the
Subordination Agreement, (i) make any prepayment of any part or all of any
Permitted Subordinated Debt, (ii) repurchase, redeem or retire any instrument
evidencing any such Permitted Subordinated Debt prior to maturity, or (iii)
enter into any agreement (oral or written) which could in any way be construed
to amend, modify, alter or terminate any one or more instruments or agreements
evidencing or relating to any Permitted Subordinated Debt in a manner adverse to
Lender, as determined by Lender in its sole discretion.

VIII.     EVENTS OF DEFAULT

                The occurrence of any one or more of the following shall
constitute an "Event of Default:"

                (a)     Borrower shall fail to pay any amount on the Obligations
or provided for in any Loan Document when due (whether on any payment date, at
maturity, by reason of acceleration, by notice of intention to prepay, by
required prepayment or otherwise);

                (b)     any representation, statement or warranty made or deemed
made by any Obligor or Guarantor in any Loan Document or in any other
certificate, document, report or opinion delivered in conjunction with any Loan
Document to which it is a party, shall not be true and correct in all material
respects or shall have been false or misleading in any material respect on the
date when made or deemed to have been made (except to the extent already
qualified by materiality, in which case it shall be true and correct in all
respects and shall not be false or misleading in any respect);

                (c)     any Obligor, Guarantor or other party thereto other than
Lender shall be in violation, breach or default of, or shall fail to perform,
observe or comply with any covenant, obligation or agreement set forth in, any
Loan Document and such violation, breach, default or failure shall not be cured
within the applicable period set forth in the applicable Loan Document; provided
that, with respect to the affirmative covenants set forth in Article VI (other
than Sections 6.1(c), 6.2, 6.3, 6.5, 6.8, 6.9, 6.11, and 6.16 for which there
shall be no cure period), there shall be a fifteen calendar day cure period

31

commencing from the earlier of (i) Receipt by such Person of written notice of
such breach, default, violation or failure, and (ii) the time at which such
Person or any authorized officer thereof knew or became aware, or should have
known or been aware, of such failure, violation, breach or default, but no
Advances will be made during the cure period;

                (d)     (i) any of the Loan Documents ceases to be in full force
and effect, or (ii) except as set forth herein or under any applicable Loan
Document, any Lien created thereunder ceases to constitute a valid perfected
first priority Lien on the Collateral in accordance with the terms thereof, or
Lender ceases to have a valid perfected first priority security interest in any
of the Collateral or any securities pledged to Lender pursuant to the Security
Documents;

                (e)     one or more tax assessments, judgments or decrees is
rendered against any Obligor or Guarantor in an amount in excess of $25,000
individually or $50,000 in the aggregate, which is/are not satisfied, stayed,
vacated or discharged of record within thirty calendar days of being rendered or
is/are not subject to a good faith dispute for which adequate reserves have been
put aside, but no Advances will be made before the judgment is stayed, vacated
or discharged;

                (f)     (i) any default occurs, which is not cured or waived,
(x) in the payment of any amount with respect to any Indebtedness (other than
the Obligations) of any Obligor or Guarantor in excess of $25,000, (y) in the
performance, observance or fulfillment of any material provision contained in
any agreement, contract, document or instrument to which any Obligor or
Guarantor is a party or to which any of their properties or assets are subject
or bound under or pursuant to which any Indebtedness was issued, created,
assumed, guaranteed or secured and such default continues for more than any
applicable grace period or permits the holder of any Indebtedness to accelerate
the maturity thereof, or (z) in the performance, observance or fulfillment of
any provision contained in any agreement, contract, document or instrument
between any Obligor or Guarantor and Lender or any Affiliate of Lender (other
than the Loan Documents) and such default continues for more than any applicable
grace period (if any), or (ii) any Indebtedness of any Obligor or Guarantor is
declared to be due and payable or is required to be prepaid (other than by a
regularly scheduled payment) prior to the stated maturity thereof, or any
obligation of such Person for the payment of Indebtedness (other than the
Obligations) is not paid when due or within any applicable grace period, or any
such obligation becomes or is declared to be due and payable before the
expressed maturity thereof, or there occurs an event which, with the giving of
notice or lapse of time, or both, would cause any such obligation to become, or
allow any such obligation to be declared to be, due and payable;

                (g)     any Obligor or Guarantor shall (i) be unable to pay its
debts generally as they become due, (ii) have total liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities) that exceed
its assets, at a Fair Valuation, (iii) have an unreasonably small capital base
with which to engage in its anticipated business, (iv) file a petition under any
insolvency statute, (v) make a general assignment for the benefit of its
creditors, (vi) commence a proceeding for the appointment of a receiver,
trustee, liquidator or conservator of itself or of the whole or any substantial
part of its property, or (vii) file a petition seeking reorganization or
liquidation or similar relief under any Debtor Relief Law or any other
applicable law or statute;

                (h)     a court of competent jurisdiction shall (A) enter an
order, judgment or decree appointing a custodian, receiver, trustee, liquidator
or conservator of any Obligor or Guarantor or the whole or any substantial part
of any such Person's properties, which shall continue unstayed and in effect for
a period of thirty calendar days, (B) shall approve a petition filed against any
Obligor or Guarantor seeking reorganization, liquidation or similar relief under
the any Debtor Relief Law or any other applicable law or statute, which is not
dismissed within thirty calendar days or, (C) under the provisions

32



of any Debtor Relief Law or other applicable law or statute, assume custody or
control of any Obligor or Guarantor or of the whole or any substantial part of
any such Person's properties, which is not irrevocably relinquished within
thirty calendar days, or (ii) there is commenced against any Obligor or
Guarantor any proceeding or petition seeking reorganization, liquidation or
similar relief under any Debtor Relief Law or any other applicable law or
statute and either (A) any such proceeding or petition is not unconditionally
dismissed within thirty calendar days after the date of commencement, or (B) any
Obligor or Guarantor takes any action to indicate its approval of or consent to
any such proceeding or petition, but no Advances will be made before any such
order, judgment or decree described above is stayed, vacated or discharged, any
such petition described above is dismissed, or any such custody or control
described above is relinquished;

                (i)     (i) any Change of Control occurs or any agreement or
commitment to cause or that may result in any such Change of Control is entered
into, (ii) any Material Adverse Effect, or Material Adverse Change occurs or is
reasonably expected to occur, or (iii) any Obligor ceases a material portion of
its business operations as currently conducted;

                (j)     Lender receives any indication or evidence that Borrower
may have directly or indirectly been engaged in any type of activity which, in
Lender's judgment, might result in forfeiture of any property to any
Governmental Authority which shall have continued unremedied for a period of ten
calendar days after written notice from Lender (but no Advances will be made
before any such activity ceases);

                (k)     an Event of Default occurs under any other Loan Document
after notice (if required) and the expiration of any applicable grace period;

                (l)     uninsured damage to, or loss, theft or destruction of,
any portion of the Collateral occurs that exceeds $25,000 in the aggregate;

                (m)     any Obligor or Guarantor, or any of their respective
directors or senior officers, is criminally indicted or convicted under any law
that could lead to a forfeiture of any Collateral;

                (n)     The common stock of Corporate Guarantor shall cease to
be quoted for trading or listed for trading on either the NASD OTC Bulletin
Board, Nasdaq SmallCap Market, New York Stock Exchange, American Stock Exchange
or the Nasdaq National Market and shall not again be quoted or listed for
trading thereon within ten Business Days of such delisting;

                (o)     the issuance of any process for levy, attachment or
garnishment or execution upon or prior to any judgment against any Obligor or
Guarantor or any of their property or assets; or

                (p)     any Obligor or Guarantor does, or enters into or becomes
a party to any agreement or commitment to do, or cause to be done, any of the
things described in this Article VIII or otherwise prohibited by any Loan
Document (subject to any cure periods set forth therein); then, and in any such
event, notwithstanding any other provision of any Loan Document, Lender may,
without notice or demand, do any of the following: (i) terminate its obligations
to make Advances hereunder, whereupon the same shall immediately terminate and
(ii) elect all or any of the Loans and/or Notes, all interest thereon and all
other Obligations to be due and payable immediately (except in the case of an
Event of Default under Section 8(d), (g), (h) or (i)(iii), in which event all of
the foregoing shall automatically and without further act by Lender be due and
payable, provided that, with respect to non-material breaches or violations that
constitute Events of Default under clause (ii) of Section 8(d), there shall be a
three (3) Business Day cure period (but no Advances will be made during any such
cure period) commencing from

33



the earlier of (A) Receipt by the applicable Person of written notice of such
breach or violation or of any event, fact or circumstance constituting or
resulting in any of the foregoing, and (B) the time at which such Person or any
authorized officer thereof knew or became aware, or should have known or been
aware, of such breach or violation and resulting Event of Default or of any
event, fact or circumstance constituting or resulting in any of the foregoing),
in each case without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by Borrower.

IX.     RIGHTS AND REMEDIES AFTER DEFAULT

       

9.1     Rights and Remedies



                (a)     In addition to the acceleration provisions set forth in
Article VIII above, upon the occurrence and continuation of an Event of Default,
Lender shall have the right to exercise any and all rights, options and remedies
provided for in the Loan Documents, under the UCC or at law or in equity,
including, without limitation, the right to (i) apply any property of any
Obligor held by Lender to reduce the Obligations, (ii) foreclose the Liens
created under the Security Documents, (iii) realize upon, take possession of
and/or sell any Collateral or securities pledged with or without judicial
process, (iv) exercise all rights and powers with respect to the Collateral as
any Obligor, as applicable, might exercise, (v) collect and send notices
regarding the Collateral, with or without judicial process, (vi) by its own
means or with judicial assistance, enter any premises at which Collateral and/or
pledged securities are located, or render any of the foregoing unusable or
dispose of the Collateral and/or pledged securities on such premises without any
liability for rent, storage, utilities, or other sums, and no Obligor shall
resist or interfere with such action, (vii) at Obligors' expense, require that
all or any part of the Collateral be assembled and made available to Lender at
any place designated by Lender, (viii) reduce or otherwise change the Facility
Cap, (ix) assess the Non-Compliance Fee, and/or (x) relinquish or abandon any
Collateral or securities pledged or any Lien thereon. Notwithstanding any
provision of any Loan Document, Lender, in its sole discretion, shall have the
right, at any time that any Obligor fails to do so, and from time to time,
without prior notice, to: (i) obtain insurance covering any of the Collateral to
the extent required hereunder; (ii) pay for the performance of any of
Obligations; (iii) discharge taxes or Liens on any of the Collateral that are in
violation of any Loan document unless such Obligor is in good faith with due
diligence by appropriate proceedings contesting those items; and (iv) pay for
the maintenance and preservation of the Collateral. Such expenses and advances
shall be added to the Obligations until reimbursed to Lender and shall be
secured by the Collateral, and such payments by Lender shall not be construed as
a waiver by Lender of any Event of Default or any other rights or remedies of
Lender.

                (b)     Obligors agree that notice received by it at least ten
calendar days before the time of any intended public sale, or the time after
which any private sale or other disposition of Collateral is to be made, shall
be deemed to be reasonable notice of such sale or other disposition. If
permitted by applicable law, any perishable Collateral which threatens to
speedily decline in value or which is sold on a recognized market may be sold
immediately by Lender without prior notice to Obligors. At any sale or
disposition of Collateral or securities pledged, Lender may (to the extent
permitted by applicable law) purchase all or any part thereof free from any
right of redemption by Obligors which right is hereby waived and released.
Obligors covenant and agree not to, and not to permit or cause any of its
Subsidiaries to, interfere with or impose any obstacle to Lender's exercise of
its rights and remedies with respect to the Collateral. Lender, in dealing with
or disposing of the Collateral or any part thereof, shall not be required to
give priority or preference to any item of Collateral or otherwise to marshal
assets or to take possession or sell any Collateral with judicial process.

34



        9.2     Application of Proceeds

                In addition to any other rights, options and remedies Lender has
under the Loan Documents, the UCC, at law or in equity, all dividends, interest,
rents, issues, profits, fees, revenues, income and other proceeds collected or
received from collecting, holding, managing, renting, selling, or otherwise
disposing of all or any part of the Collateral or any proceeds thereof upon
exercise of its remedies hereunder shall be applied in the following order of
priority: (i) first, to the payment of all costs and expenses of such
collection, storage, lease, holding, operation, management, sale, disposition or
delivery and of conducting each Obligor's business and of maintenance, repairs,
replacements, alterations, additions and improvements of or to the Collateral,
and to the payment of all sums which Lender may be required or may elect to pay,
if any, for taxes, assessments, insurance and other charges upon the Collateral
or any part thereof, and all other payments that Lender may be required or
authorized to make under any provision of this Agreement (including, without
limitation, in each such case, in-house documentation and diligence fees and
legal expenses, search, audit, recording, professional and filing fees and
expenses and reasonable attorneys' fees and all expenses, liabilities and
advances made or incurred in connection therewith); (ii) second, to the payment
of all Obligations as provided herein; (iii) third, to the satisfaction of
Indebtedness secured by any subordinate security interest of record in the
Collateral if written notification of demand therefore is received before
distribution of the proceeds is completed, provided, that, if requested by
Lender, the holder of a subordinate security interest shall furnish reasonable
proof of its interest, and unless it does so, Lender need not address its
claims; and (iv) fourth, to the payment of any surplus then remaining to
Obligors, unless otherwise provided by law or directed by a court of competent
jurisdiction, provided that Obligors shall be liable for any deficiency if such
proceeds are insufficient to satisfy the Obligations or any of the other items
referred to in this section.

        9.3     Rights of Lender to Appoint Receiver

                Without limiting and in addition to any other rights, options
and remedies Lender has under the Loan Documents, the UCC, at law or in equity,
upon the occurrence and continuation of an Event of Default, Lender shall have
the right to apply for and have a receiver appointed by a court of competent
jurisdiction in any action taken by Lender to enforce its rights and remedies in
order to manage, protect, preserve, sell or dispose the Collateral and continue
the operation of the business of Obligors and to collect all revenues and
profits thereof and apply the same to the payment of all expenses and other
charges of such receivership including the compensation of the receiver and to
the payments as aforesaid until a sale or other disposition of such Collateral
shall be finally made and consummated.

        9.4     Rights and Remedies not Exclusive

                Lender shall have the right in its sole discretion to determine
which rights, Liens and/or remedies Lender may at any time pursue, relinquish,
subordinate or modify, and such determination will not in any way modify or
affect any of Lender's rights, Liens or remedies under any Loan Document,
applicable law or equity. The enumeration of any rights and remedies in any Loan
Document is not intended to be exhaustive, and all rights and remedies of Lender
described in any Loan Document are cumulative and are not alternative to or
exclusive of any other rights or remedies which Lender otherwise may have. The
partial or complete exercise of any right or remedy shall not preclude any other
further exercise of such or any other right or remedy.

35



X.     WAIVERS AND JUDICIAL PROCEEDINGS

        10.1     Waivers

                Except as expressly provided for herein, each Obligor hereby
waives setoff, counterclaim, demand, presentment, protest, all defenses with
respect to any and all instruments and all notices and demands of any
description, and the pleading of any statute of limitations as a defense to any
demand under any Loan Document. Each Obligor hereby waive any and all defenses
and counterclaims it may have or could interpose in any action or procedure
brought by Lender to obtain an order of court recognizing the assignment of, or
Lien of Lender in and to, any Collateral. With respect to any action hereunder,
Lender conclusively

may rely upon, and shall incur no liability to Obligors in acting upon, any
request or other communication that Lender reasonably believes to have been
given or made by a person authorized on Borrower's behalf, whether or not such
person is listed on the incumbency certificate delivered pursuant to Section 4.1
hereof.  In each such case, each Obligor hereby waives the right to dispute
Lender's action based upon such request or other communication, absent manifest
error.



        10.2     Delay; No Waiver of Defaults

                No course of action or dealing, renewal, release or extension of
any provision of any Loan Document, or single or partial exercise of any such
provision, or delay, failure or omission on Lender's part in enforcing any such
provision shall affect the liability of Obligors or Guarantor or operate as a
waiver of such provision or affect the liability of any Obligors or Guarantor or
preclude any other or further exercise of such provision. No waiver by any party
to any Loan Document of any one or more defaults by any other party in the
performance of any of the provisions of any Loan Document shall operate or be
construed as a waiver of any future default, whether of a like or different
nature, and each such waiver shall be limited solely to the express terms and
provisions of such waiver. Notwithstanding any other provision of any Loan
Document, by completing the Closing under this Agreement and/or by making
Advances, Lender does not waive any breach of any representation or warranty
under any Loan Document, and all of Lender's claims and rights resulting from
any such breach or misrepresentation are specifically reserved.

        10.3     Jury Waiver

                EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER THE LOAN
DOCUMENTS OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES WITH RESPECT TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES
TO THE WAIVER OF THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.

        10.4     Cooperation in Discovery and Litigation

                In any litigation, arbitration or other dispute resolution
proceeding relating to any Loan Document, each

Obligor waives any and all defenses, objections and counterclaims it may have or
could



36



interpose with respect to (i) any of its directors, officers, employees or
agents being deemed to be employees or managing agents of such Obligor for
purposes of all applicable law or court rules regarding the production of
witnesses by notice for testimony (whether in a deposition, at trial or
otherwise), (ii) Lender's counsel examining any such individuals as if under
cross-examination and using any discovery deposition of any of them as if it
were an evidence deposition, and/or (iii) using all commercially reasonable
efforts to produce in any such dispute resolution proceeding, at the time and in
the manner requested by Lender, all Persons, documents (whether in tangible,
electronic or other form) and/or other things under its control and relating to
the dispute.

XI.     EFFECTIVE DATE AND TERMINATION

        11.1     Termination and Effective Date Thereof

                (a)     Subject to Lender's right to terminate and cease making
Advances upon or after any Event of Default, this Agreement shall continue in
full force and effect until the full performance and indefeasible payment in
cash of all Obligations, unless terminated sooner as provided in this
Section 11.1. Borrower may terminate this Agreement at any time upon not less
than ninety calendar days' prior written notice to Lender and upon full
performance and indefeasible payment in full in cash of all Obligations on or
prior to such ninetieth calendar day after Receipt by Lender of such written
notice. All of the Obligations shall be immediately due and payable upon any
such termination on the termination date stated in any notice of termination
(the "Termination Date"); provided that, notwithstanding any other provision of
any Loan Document, the Termination Date shall be effective no earlier than the
first Business Day of the month following the expiration of the ninety calendar
days' prior written notice period. Notwithstanding any other provision of any
Loan Document, no termination of this Agreement shall affect Lender's rights or
any of the Obligations existing as of the effective date of such termination,
and the provisions of the Loan Documents shall continue to be fully operative
until the Obligations have been fully performed and indefeasibly paid in cash in
full. The Liens granted to Lender under the Security Documents and the financing
statements filed pursuant thereto and the rights and powers of Lender shall
continue in full force and effect notwithstanding the fact that Borrower's
borrowings hereunder may from time to time be in a zero or credit position until
all of the Obligations have been fully performed and indefeasibly paid in full
in cash.

                (b)     If (i) Borrower terminates the Loans under this Section
11.1, (ii) Borrower voluntarily or involuntarily repays the Obligations (other
than reductions to zero of the outstanding balance of the Revolving Facility
resulting from the ordinary course operation of the provisions of Section 2.5),
whether by virtue of Lender's exercising its right of set off or otherwise;
(iii) the Obligations are accelerated by Lender (each of the events described in
(i), (ii) and (iii) above being hereinafter referred to as, a "Revolver
Termination"), then at the effective date of any such Revolver Termination,
Borrower shall pay Lender (in addition to the then outstanding principal,
accrued interest and other Obligations relating to the Revolving Facility
pursuant to the terms of this Agreement and any other Loan Document), to
compensate Lender for the loss of bargain and not as a penalty, an amount equal
to the applicable Minimum Termination Fee.



        11.2     Survival

                All obligations, covenants, agreements, representations,
warranties, waivers and indemnities made by Obligors in any Loan Document shall
survive the execution and delivery of the Loan Documents, the Closing, the
making of the Advances and any termination of this Agreement until

37



all Obligations are fully performed and indefeasibly paid in full in cash. The
obligations and provisions of Sections 3.4, 3.5, 6.13, 10.1, 10.3, 11.1, 11.2,
12.4, 12.7 and 12.10 shall survive termination of the Loan Documents and any
payment, in full or in part, of the Obligations.

XII.     MISCELLANEOUS

        12.1     Governing Law; Jurisdiction; Service of Process; Venue

                The Loan Documents shall be governed by and construed in
accordance with the internal laws of the State of Maryland without giving effect
to its choice of law provisions. Any judicial proceeding against

Obligors with respect to the Obligations, any Loan Document or any related
agreement may be brought in any federal or state court of competent jurisdiction
located in the State of Maryland. By execution and delivery of each Loan
Document to which it is a party, each Obligor (i) accepts the non-exclusive
jurisdiction of the aforesaid courts and irrevocably agrees to be bound by any
judgment rendered thereby, (ii) waives personal service of process, (iii) agrees
that service of process upon it may be made by certified or registered mail,
return receipt requested, pursuant to Section 12.5 hereof, (iv) waives any
objection to jurisdiction and venue of any action instituted hereunder and
agrees not to assert any defense based on lack of jurisdiction, venue or
convenience, and (v) agrees that this loan was made in Maryland, that Lender has
accepted in Maryland Loan Documents executed by Obligors and has disbursed
Advances under the Loan Documents in Maryland. Nothing shall affect the right of
Lender to serve process in any manner permitted by law or shall limit the right
of Lender to bring proceedings against either Obligor in the courts of any other
jurisdiction having jurisdiction. Any judicial proceedings against Lender
involving, directly or indirectly, the Obligations, any Loan Document or any
related agreement shall be brought only in a federal or state court located in
the State of Maryland. All parties acknowledge that they participated in the
negotiation and drafting of this Agreement and that, accordingly, no party shall
move or petition a court construing this Agreement to construe it more
stringently against one party than against any other.



        12.2     Successors and Assigns; Participations; New Lenders

                The Loan Documents shall inure to the benefit of Lender,
Transferees and all future holders of the Loan, any Note, the Obligations and/or
any of the Collateral, and each of their respective successors and assigns. Each
Loan Document shall be binding upon the Persons' other than Lender that are
parties thereto and their respective successors and assigns, and no such Person
may assign, delegate or transfer any Loan Document or any of its rights or
obligations thereunder without the prior written consent of Lender. No rights
are intended to be created under any Loan Document for the benefit of any third
party done, creditor or incidental beneficiary of either Obligor or Guarantor.
Nothing contained in any Loan Document shall be construed as a delegation to
Lender of any other Person's duty of performance. EACH OBLIGOR ACKNOWLEDGES AND
AGREES THAT Lender at any time and from time to time may (I) DIVIDE AND RESTATE
ANY NOTE, AND/OR (II) sell, assign or GRANT PARTICIPATING INTERESTS IN OR
transfer all or any part of its rights or obligations under ANY LOAN DOCUMENT,
loans, any Note, the obligations AND/OR the collateral TO OTHER PERSONS (EACH
SUCH TRANSFEREE, ASSIGNEE OR PURCHASER, A "TRANSFEREE"). Each Transferee shall
have all of the rights and benefits with respect to the Loans, Obligations, any
Notes, Collateral and/or Loan Documents held by it as fully as if the original
holder thereof, and either Lender or any Transferee may be designated as the
sole agent to manage the transactions and obligations contemplated therein;
provided that, notwithstanding anything to the contrary in any Loan Document,
Obligors shall not be

38



obligated to pay under this Agreement to any Transferee any sum in excess of the
sum which Obligors would have been obligated to pay to Lender had such
participation not been effected. Notwithstanding any other provision of any Loan
Document, Lender may disclose to any Transferee all information, reports,
financial statements, certificates and documents obtained under any provision of
any Loan Document.

        12.3     Application of Payments

                To the extent that any payment made or received with respect to
the Obligations is subsequently invalidated, determined to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver, custodian or any other Person under any Debtor Relief Law,
common law or equitable cause or any other law, then the Obligations intended to
be satisfied by such payment shall be revived and shall continue as if such
payment had not been received by Lender. Any payments with respect to the
Obligations received shall be credited and applied in such manner and order as
Lender shall decide in its sole discretion.

        12.4     Indemnity

                Obligors, jointly and severally, shall indemnify Lender, its
Affiliates and its and their respective managers, members, officers, employees,
Affiliates, agents, representatives, successors, assigns, accountants and
attorneys (collectively, the "Indemnified Persons") from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, reasonable fees and disbursements of counsel and in-house
documentation and diligence fees and legal expenses) which may be imposed on,
incurred by or asserted against any Indemnified Person with respect to or
arising out of, or in any litigation, proceeding or investigation instituted or
conducted by any Person with respect to any aspect of, or any transaction
contemplated by or referred to in, or any matter related to, any Loan Document
or any agreement, document or transaction contemplated thereby, whether or not
such Indemnified Person is a party thereto, except to the extent that any of the
foregoing arises out of the gross negligence or willful misconduct of such
Indemnified Person. If any Indemnified Person uses in-house counsel for any
purpose for which Obligors are responsible to pay or indemnify, each Obligor
expressly agrees that its indemnification obligations include reasonable charges
for such work commensurate with the fees that would otherwise be charged by
outside legal counsel selected by such Indemnified Person in its sole discretion
for the work performed. Lender agrees to give Obligors reasonable notice of any
event of which Lender becomes aware for which indemnification may be required
under this Section 12.4, and Lender may elect (but is not obligated) to direct
the defense thereof, provided that the selection of counsel shall be subject to

Obligors' consent, which consent shall not be unreasonably withheld or delayed.
Any Indemnified Person may, in its reasonable discretion, take such actions as
it deems necessary and appropriate to investigate, defend or settle any event or
take other remedial or corrective actions with respect thereto as may be
necessary for the protection of such Indemnified Person or the Collateral.
Notwithstanding the foregoing, if any Insurer agrees to undertake the defense of
an event (an "Insured Event"), Lender agrees not to exercise its right to select
counsel to defend the event if that would cause either Obligor's Insurer to deny
coverage; provided, however, that Lender reserves the right to retain counsel to
represent any Indemnified Person with respect to an Insured Event at its sole
cost and expense. To the extent that Lender obtains recovery from a third party
other than an Indemnified Person of any of the amounts that either Obligor has
paid to Lender pursuant to the indemnity set forth in this Section 12.4, then
Lender shall promptly pay to either Obligor the amount of such recovery.



39

        12.5     Notice

                Any notice or request under any Loan Document shall be given to
any party to this Agreement at such party's address set forth beneath its
signature on the signature page to this Agreement, or at such other address as
such party may hereafter specify in a notice given in the manner required under
this Section 12.5. Any notice or request hereunder shall be given only by, and
shall be deemed to have been received upon (each, a "Receipt"): (i) registered
or certified mail, return receipt requested, on the date on which received as
indicated in such return receipt, (ii) delivery by a nationally recognized
overnight courier, one (1) Business Day after deposit with such courier, or
(iii) facsimile transmission, in each case upon telephone or further electronic
communication from the recipient acknowledging receipt (whether automatic or
manual from recipient), as applicable.

        12.6     Severability; Captions; Counterparts; Facsimile Signatures

                If any provision of any Loan Document is adjudicated to be
invalid under applicable laws or regulations, such provision shall be
inapplicable to the extent of such invalidity without affecting the validity or
enforceability of the remainder of the Loan Documents which shall be given
effect so far as possible. The captions in the Loan Documents are intended for
convenience and reference only and shall not affect the meaning or
interpretation of the Loan Documents. The Loan Documents may be executed in one
or more counterparts (which taken together, as applicable, shall constitute one
and the same instrument) and by facsimile transmission, which facsimile
signatures shall be considered original executed counterparts. Each party to
this Agreement agrees that it will be bound by its own facsimile signature and
that it accepts the facsimile signature of each other party.

        12.7     Expenses

                Obligors shall pay, whether or not the Closing occurs, all costs
and expenses incurred by Lender and/or its Affiliates, including, without
limitation, documentation and diligence fees and expenses, all search, audit,
appraisal, recording, professional and filing fees and expenses and all other
out-of-pocket charges and expenses (including, without limitation, UCC and
judgment and tax lien searches and UCC filings and fees for post-Closing UCC and
judgment and tax lien searches and wire transfer fees and audit expenses), and
reasonable attorneys' fees and expenses, (i) in any effort to enforce, protect
or collect payment of any Obligation or to enforce any Loan Document or any
related agreement, document or instrument, (ii) in connection with entering
into, negotiating, preparing, reviewing and executing the Loan Documents and/or
any related agreements, documents or instruments, (iii) arising in any way out
of administration of the Obligations, (iv) in connection with instituting,
maintaining, preserving, enforcing and/or foreclosing on Lender's Liens in any
of the Collateral or securities pledged under the Loan Documents, whether
through judicial proceedings or otherwise, (v) in defending or prosecuting any
actions, claims or proceedings arising out of or relating to Lender's
transactions with Obligors, (vi) in seeking, obtaining or receiving any advice
with respect to its rights and obligations under any Loan Document and any
related agreement, document or instrument, and/or (vii) in connection with any
modification, restatement, supplement, amendment, waiver or extension of any
Loan Document and/or any related agreement, document or instrument. All of the
foregoing shall be charged to Borrower's account and shall be part of the
Obligations. If Lender or any of its Affiliates uses in-house counsel for any
purpose under any Loan Document for which Obligors are responsible to pay or
indemnify, each Obligor expressly agrees that its Obligations include reasonable
charges for such work commensurate with the fees that would otherwise be charged
by outside legal counsel selected by Lender or such Affiliate in its sole
discretion for the work performed. Without limiting the foregoing, Obligors
shall pay all taxes (other than taxes based upon or measured by Lender's income
or revenues or any

40



personal property tax), if any, in connection with the issuance of any Note and
the filing and/or recording of any documents and/or financing statements.

        12.8     Entire Agreement

                This Agreement and the other Loan Documents to which each

Obligor is a party constitute the entire agreement between Obligors and Lender
with respect to the subject matter hereof and thereof, and supersede all prior
agreements and understandings, if any, relating to the subject matter hereof or
thereof. Any promises, representations, warranties or guarantees not herein
contained and hereinafter made shall have no force and effect unless in writing
signed by Obligors and Lender. No provision of this Agreement may be changed,
modified, amended, restated, waived, supplemented, discharged, canceled or
terminated orally or by any course of dealing or in any other manner other than
by an agreement in writing signed by Lender and Obligors. Each party hereto
acknowledges that it has been advised by counsel in connection with the
negotiation and execution of this Agreement and is not relying upon oral
representations or statements inconsistent with the terms and provisions hereof.

        12.9     Lender Approvals

                Unless expressly provided herein to the contrary, any approval,
consent, waiver or satisfaction of Lender with respect to any matter that is
subject of any Loan Document may be granted or withheld by Lender in its sole
and absolute discretion.

        12.10     Confidentiality and Publicity

                (a)     Each Obligor agrees, and agrees to cause each of its
Affiliates, (i) not to transmit or disclose provisions of any Loan Document to
any Person (other than to such Obligor's advisors and officers on a need-to-know
basis or as otherwise may be required by law) without Lender's prior written
consent, except as required by applicable law or any regulations thereunder,
(ii) to inform all Persons of the confidential nature of the Loan Documents and
to direct them not to disclose the same to any other Person and to require each
of them to be bound by these provisions. Each Obligor agrees to submit to Lender
and Lender reserves the right to review and approve all materials that such
Obligor or any of its Affiliates prepares that contain Lender's name or describe
or refer to any Loan Document, any of the terms thereof or any of the
transactions contemplated thereby. Obligors shall not, and shall not permit any
of its Affiliates to, use Lender's name (or the name of any of Lender's
Affiliates) in connection with any of its business operations, including without
limitation, advertising, marketing or press releases or such other similar
purposes, without Lender's prior written consent. Nothing contained in any Loan
Document is intended to permit or authorize either Obligor or any of its
Affiliates to contract on behalf of Lender.

                (b)     Each Obligor hereby agrees that Lender or any Affiliate
of Lender may (i) disclose a general description of transactions arising under
the Loan Documents for advertising, marketing or other similar purposes and (ii)
use such Obligor's name, logo or other indicia germane to such party in
connection with such advertising, marketing or other similar purposes.

        12.11     Release of Lender

                Notwithstanding any other provision of any Loan Document, each
Obligor voluntarily, knowingly, unconditionally and irrevocably, with specific
and express intent, for and on behalf of itself,

41



its managers, members, directors, officers, employees, stockholders, Affiliates,
agents, representatives, accountants, attorneys, successors and assigns and
their respective Affiliates (collectively, the "Releasing Parties"), hereby
fully and completely releases and forever discharges the Indemnified Persons and
any other Person or Insurer which may be responsible or liable for the acts or
omissions of any of the Indemnified Persons, or who may be liable for the injury
or damage resulting therefrom (collectively, with the Indemnified Persons, the
"Released Parties"), of and from any and all actions, causes of action, damages,
claims, obligations, liabilities, costs, expenses and demands of any kind
whatsoever, at law or in equity, matured or unmatured, vested or contingent,
that any of the Releasing Parties has against any of the Released Parties as of
the date of the Closing. Each Obligor acknowledges that the foregoing release is
a material inducement to Lender's decision to extend to Borrower the financial
accommodations hereunder and has been relied upon by Lender in agreeing to make
the Advances.

        12.12    

Agent



                Lender and its successors and assigns hereby (i) designate and
appoint CapitalSource Finance LLC, a Delaware limited liability company, and its
successors and assigns ("CapitalSource"), to act as agent for Lender and its
successors and assigns under this Agreement and all other Loan Documents, (ii)
irrevocably authorize CapitalSource to take all actions on its behalf under the
provision of this Loan Agreement and all other Loan Documents, and (iii) to
exercise all such powers and rights, and to perform all such duties and
obligations hereunder and thereunder.  CapitalSource, on behalf of Lender, shall
hold all Collateral, payments of principal and interest, fees, charges and
collections received pursuant to this Agreement and all other Loan Documents. 
Borrower acknowledges that Lender and its successors and assigns transfer and
assign to CapitalSource the right to act as Lender's agent to enforce all rights
and perform all obligations of Lender contained herein and in all of the other
Loan Documents.  Obligors shall within ten Business Days after Lender's
reasonable request, take such further actions, obtain such consents and
approvals and duly execute and deliver such further agreements, amendments,
assignments, instructions or documents as Lender may request to evidence the
appointment and designation of CapitalSource as agent for Lender and other
financial institutions from time to time party hereto and to the other Loan
Documents.

        12.13     Agreement Controls

                In the event of any inconsistency between this Agreement and any
other Loan Documents, the terms of this Agreement shall control.



[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

42



                IN WITNESS WHEREOF, each of the parties has duly executed this
Revolving Credit, Term Loan and Security Agreement as of the date first written
above.

 

BORROWER:

 



  U.S. MILLS, INC.  



 

By:

   

Name:

Todd Sanders  

Its:

Chief Executive Officer



   

Address for Notices:

 

U.S. Mills, Inc.

 

200 Reservoir Street

 

Needham, MA 02494

 

Attention: President

 

Telephone: (781) 444-0440

 

FAX: (781) 444-3411



 



    CORPORATE GUARANTOR:

SUNSET BRANDS, INC.  

 

 

By:

   

Name:

Todd Sanders  

Its:

Chief Executive Officer



   

Address for Notices:

 

Sunset Brands, Inc.

 

10990 Wilshire Blvd., Suite 1220

 

Los Angeles, CA 90024

 

Attention: President

 

Telephone: (310) 478-4600

 

FAX: (310) 478-4601



   

LENDER:

CAPITALSOURCE FINANCE LLC

 



 

By:

   

Name:

   

Its:

 



   

Address for Notices:

 

CapitalSource Finance LLC

 

4445 Willard Avenue, 12th Floor

 

Chevy Chase, MD 20815

 

Attention: Business Credit Services, Portfolio Manager

 

Telephone: (301) 841-2700

 

FAX: (301) 841-2340





SCHEDULES



Schedule 2.4 -- Borrowers' Account(s)       Schedule 5.2 -- Required Consents  
    Schedule 5.3 -- Capitalization, Organization Chart (including all
subsidiaries, authorized/issued capitalization, owners, directors, officers and
managers) and Joint Ventures       Schedule 5.4 -- Liens; Real and Personal
Property Owned or Leased; Leases       Schedule 5.5 -- Defaults       Schedule
5.8 -- Taxes       Schedule 5.11 -- Intellectual Property       Schedule 5.15A
-- Existing Indebtedness       Schedule 5.15B -- Indebtedness Maturing During
Term       Schedule 5.16 -- Other Agreements       Schedule 5.17 -- Insurance  
    Schedule 5.18A -- Corporate Names       Schedule 5.18B -- Places of Business
      Schedule 5.20 -- Inventory Disclosures       Schedule 6.8 -- Further
Assurances/Post Closing       Schedule 7.2 -- Permitted Indebtedness      
Schedule 7.3 -- Permitted Liens

1



ANNEX I

FINANCIAL COVENANTS

        1)     Minimum EBITDAM

        For the Test Period ending on November 30, 2005 and for the Test Periods
ending on the last day of each calendar month thereafter, Borrower shall not
permit its EBITDAM to be less than the following amounts on the Test Periods set
forth below:



 

Test Period Ended           Min. EBITDAM Covenant Level

 

November 30, 2005                     $525,000 December 31, 2005               
     $700,000 January 31, 2006                   $855,000 February 28,
2006                  $1,010,000 March 31, 2006                       
$1,030,000 April 30, 2006                        $915,000 May 31,
2006                        $755,000 June 30, 2006                       
and the last day of each
month thereafter $700,000

        2)     Maximum Senior Leverage Ratio (Senior Debt to EBITDAM)

                For the Test Period ending on November 30, 2005 and for each
Test Period ending on the last day of each calendar month thereafter, Borrower
shall not permit its Maximum Senior Leverage Ratio to be more than 3.5 to 1.0.

        3)     Minimum Fixed Charge Coverage Ratio (EBITDAM/Fixed Charges)

        For the Test Period ending on November 30, 2005 and for the Test Periods
ending on the last day of each calendar month thereafter, Borrower shall not
permit its Minimum Fixed Charge Coverage Ratio to be less than the following
amounts on the Test Periods set forth below:



Test Period Ended           Minimum Fixed Charge Coverage Ratio

 

November 30, 2005 through
and including October 31, 2006

1.1 to 1.0

November 30, 2006 through
and including October 31, 2007             

1.2 to 1.0

1



November 30, 2007 and the last day
of each month thereafter             

1.3 to 1.0

 

        4)     Minimum Liquidity

                At Closing and at all other times Borrower shall have not less
than $250,000 of Available Cash on hand.




                For purposes of the covenants set forth in this Annex I, the
terms listed below shall have the following meanings:



                "Available Cash" shall mean, for and on any date, the sum
without duplication of the following for Borrower: (a) unrestricted cash on hand
on such date, (b) Cash Equivalents held on such date, and (c) the unborrowed
Availability on and as of such date.

                "Cash Equivalents" shall mean (a) securities issued, or directly
and fully guaranteed or insured, by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than six
months from the date of acquisition, (b) U.S. dollar denominated time deposits,
certificates of deposit and bankers' acceptances of (i) any domestic commercial
bank of recognized standing having capital and surplus in excess of
$500,000,000, or (ii) any bank (or the parent company of such bank) whose
short-term commercial paper rating from Standard & Poor's Ratings Services
("S&P") is at least A-2 or the equivalent thereof or from Moody's Investors
Service, Inc. ("Moody's") is at least P-2 or the equivalent thereof in each case
with maturities of not more than six months from the date of acquisition (any
bank meeting the qualifications specified in clauses (b)(i) or (ii), an
"Approved Bank"), (c) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clause (a), above,
entered into with any Approved Bank, (d) commercial paper issued by any Approved
Bank or by the parent company of any Approved Bank and commercial paper issued
by, or guaranteed by, any industrial or financial company with a short-term
commercial paper rating of at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody's, or guaranteed by any industrial
company with a long term unsecured debt rating of at least A or A2, or the
equivalent of each thereof, from S&P or Moody's, as the case may be, and in each
case maturing within six months after the date of acquisition and (e)
investments in money market funds substantially all of whose assets are
comprised of securities of the type described in clauses (a) through (d) above.

                "EBITDAM" shall mean, for any Test Period, the sum, without
duplication, of the following for Borrower, on a consolidated basis: Net Income
determined in accordance with GAAP, plus, (a) Interest Expense, (b) taxes on
income, whether paid, payable or accrued, (c) depreciation expense, (d)
amortization expense, (e) all other non-cash, non-recurring charges and
expenses, excluding accruals for cash expenses made in the ordinary course of
business, (f) loss from any sale of assets, other than sales in the ordinary
course of business, all of the foregoing determined in accordance with GAAP, and
(f) plus any management fees paid or accrued by Borrower during such period,
minus (a) gains from

2



any sale of assets, other than sales in the ordinary course of business and (b)
other extraordinary or non-recurring gains.

                "Fixed Charge Coverage Ratio" shall mean, for Borrower
collectively on a consolidated basis, the ratio of (a) EBITDAM for the Test
Period, to (b) Fixed Charges for the Test Period.

                "Fixed Charges" shall mean, the sum of the following: (a) Total
Debt Service, (b) Capital Expenditures, (c) income taxes paid in cash or
accrued, (d) cash dividends paid, and (e) management fees paid or accrued.

                "Interest Expense" shall mean, for any Test Period, total
interest expense (including attributable to Capital Leases in accordance with
GAAP) fees with respect to all outstanding Indebtedness including capitalized
interest but excluding commissions, discounts and other fees owed with respect
to letters of credit and bankers' acceptance financing and net costs under
Interest Rate Agreements.

                "Interest Rate Agreement" shall mean any interest rate swap, cap
or collar agreement or other similar agreement or arrangement designed to hedge
the position with respect to interest rates.

                "Total Senior Leverage Ratio" shall mean, at any date of
determination, for Borrower individually and collectively on a consolidated and
consolidating basis, the ratio of (i) Total Senior Debt on such date, to
(ii) EBITDAM for the Test Period most recently ended on such date (taken as one
accounting period) multiplied by the factor necessary to convert such Test
Period EBITDAM into an annualized basis.

                "Test Period" shall mean the six most recent calendar months
then ended (taken as one accounting period), or such other period as specified
in the Agreement or any Annex thereto; except that for the period prior to the
three month anniversary of the Closing Date, the Test Period shall be equal to
the trailing number of months then elapsed since September 1, 2005.

                "Total Senior Debt" shall mean, at any date of determination,
for Borrower individually and collectively on a consolidated and consolidating
basis, the total senior level Indebtedness secured by first priority liens on
the Borrower's assets on such date less cash and Cash Equivalents held on such
date.

                "Total Debt Service" shall mean the sum of (i) all payments of
principal on Indebtedness, and (ii) cash Interest Expense, in each case for such
period.

3

APPENDIX A

DEFINITIONS

                "Acceptance Notice" shall have the meaning given such term in
Section 6.13.

                "Accounts" shall mean all "accounts" (as defined in the UCC) of
Obligors (or, if referring to another Person, of such other Person), including
without limitation, accounts, accounts receivables, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, Instruments, General Intangibles or Chattel Paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.

                "Account Debtor" shall mean any Person who is obligated under an
Account.

                "Advance" shall mean a borrowing under the Revolving Facility.
Any amounts paid by Lender on behalf of Borrower or Guarantor under any Loan
Document shall be an Advance for purposes of the Agreement.

                "Affiliate" shall mean, as to any Person, any other Person (a)
that, directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person, (b) who is a
director or officer (i) of such Person, (ii) of any Subsidiary of such Person,
or (iii) of any Person described in clause (a) above with respect to such
Person, or (c) which, directly or indirectly through one or more intermediaries,
is the beneficial or record owner (as defined in Rule 13d-3 of the Securities
Exchange Act of 1934, as amended, as the same is in effect on the date hereof)
of five percent (5%) or more of any class of the outstanding voting stock,
securities or other equity or ownership interests of such Person. For purposes
of this definition, the term "control" (and the correlative terms, "controlled
by" and "under common control with") shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies, whether through ownership of securities or other interests, by
contract or otherwise. "Affiliate" shall include any Subsidiary.

                "Applicable Rate" shall mean the interest rates applicable from
time to time to Advances under the Agreement.

                "Available Cash" shall mean, for and on any date, the sum
without duplication of the following for Borrower: (a) unrestricted cash on hand
on such date, (b) Cash Equivalents held on such date, and (c) the unborrowed
Availability on and as of such date.

                "Availability" shall have the meaning given such term in Section
2.1(a).

                "Borrowing Base for Eligible Inventory" shall mean, as of any
date of determination, the amount up to the lesser of (i) up to 65% of the value
of finished goods Eligible Inventory of the Borrower valued at the lower of cost
or market value, as determined by the Lender in its sole discretion, with cost
determined under the first-in-first-out method; or (ii) 90% of the net orderly
liquidation value in U.S. Dollars of Eligible Inventory, as determined with
reference to the most recent Borrowing Certificate and otherwise in accordance
with this Agreement; provided, however, that if as of such date the most recent

1



Borrowing Certificate is of a date more than five Business Days before or after
such date, the Borrowing Base for Eligible Inventory shall be determined by
Lender in its sole discretion.

                "Borrowing Base for Eligible Receivables" shall mean, as of any
date of determination, eighty-five percent (85%) of the net collectible U.S.
Dollar value of Eligible Receivables, as determined with reference to the most
recent Borrowing Certificate and otherwise in accordance with this Agreement;
provided, however, that if as of such date the most recent Borrowing Certificate
is of a date more than five Business Days before or after such date, the
Borrowing Base shall be determined by Lender in its sole discretion.

                "Borrowing Certificate" shall mean a Borrowing Certificate
substantially in the form of Exhibit A.

                "Borrowing Date" shall have the meaning given such term in
Section 2.4.

                "Business Day" shall mean any day other than a Saturday, Sunday
or other day on which the Federal Reserve or Lender is closed.

                "Capital Expenditures" shall mean, for any Test Period, the sum
(without duplication) of all expenditures (whether paid in cash or accrued as
liabilities) during the Test Period that are or should be treated as capital
expenditures under GAAP.

                "Capital Lease" shall mean, as to any Person, a lease of any
interest in any kind of property or asset by that Person as lessee that is,
should be or should have been recorded as a "capital lease" in accordance with
GAAP.

                "Capitalized Lease Obligations" shall mean all obligations of
any Person under Capital Leases, in each case, taken at the amount thereof
accounted for as a liability in accordance with GAAP.

                "Change of Control" shall mean, with respect to either Obligor,
the occurrence of any of the following: (i) a merger, consolidation,
reorganization, recapitalization or share or interest exchange, sale or transfer
or any other transaction or series of transactions in which its stockholders,
managers, partners or interest holders immediately prior to such transaction or
series of transactions receive, in exchange for the stock or interests owned by
them, cash, property or securities of the resulting or surviving entity or any
Affiliate thereof, and, as a result thereof, Persons who, individually or in the
aggregate, were holders of 50% or more of its voting stock, securities or
equity, partnership or ownership interests immediately prior to such transaction
or series of transactions hold less than 50% of the voting stock, securities or
other equity, partnership or ownership interests of the resulting or surviving
entity or such Affiliate thereof, calculated on a fully diluted basis, (ii) a
direct or indirect sale, transfer or other conveyance or disposition, in any
single transaction or series of transactions, of all or substantially all of its
assets, (iii) the initial public offering of its securities, or (iv) any "change
in/of control" or "sale" or "disposition" or similar event as defined in any
document governing indebtedness of such Person which gives the holder of such
indebtedness the right to accelerate or otherwise require payment of such
indebtedness prior to the maturity date thereof.

                "Charter and Good Standing Documents" shall mean, for each
Obligor (i) a copy of the certificate of incorporation or formation (or other
charter document) certified as of a date satisfactory to Lender before the
Closing Date by the applicable Governmental Authority of the jurisdiction of
incorporation or organization of Borrower, (ii) a copy of the bylaws or similar
organizational documents certified as of a date satisfactory to Lender before
the Closing Date by the corporate secretary or assistant

2



secretary of Borrower, (iii) an original certificate of good standing as of a
date acceptable to Lender issued by the applicable Governmental Authority of the
jurisdiction of incorporation or organization of such Borrower and of every
other jurisdiction in which Borrower has an office or conducts business or is
otherwise required to be in good standing, and (iv) copies of the resolutions of
the Board of Directors or managers (or other applicable governing body) and, if
required, stockholders, members or other equity owners authorizing the
execution, delivery and performance of the Loan Documents to which Borrower is a
party, certified by an authorized officer of such Person as of the Closing Date.

                "Closing" shall mean the satisfaction, or written waiver by
Lender, of all of the conditions precedent set forth in the Agreement required
to be satisfied prior to the consummation of the transactions contemplated
hereby.

                "Closing Date" shall mean the date of this Agreement.

                "Collateral" shall have the meaning given such term in Section
2.9.

                "Collateral Management Fee" shall have the meaning given such
term in Section 3.3.

                "Collateral Patent, Trademark and Copyright Assignment" shall
mean any patent, trademark, or copyright assignment or acknowledgement executed
by and between Borrower and Lender, as such may be modified, amended or
supplemented from time to time.

                "Concentration Account" shall have the meaning given such term
in Section 2.5.

                "Credit Party" shall have the meaning given such term in Section
6.13.

                "Debtor Relief Law" shall mean, collectively, the Bankruptcy
Code of the United States of America and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization or similar debtor relief laws from time to time in
effect affecting the rights of creditors generally, as amended from time to
time.

                "Default" shall mean any event, fact, circumstance or condition
that, with the giving of applicable notice or passage of time or both, would
constitute or be or result in an Event of Default.

                "Dilution Items" shall have the meaning given such term in
Section 2.1(b).

                "Distribution" shall mean any fee, payment, bonus or other
remuneration of any kind, and any repayment of or debt service on loans or other
indebtedness.

                "Eligible Inventory" shall mean Borrower's saleable Inventory
consisting of finished goods, which Inventory of finished goods is currently in
existence at Borrower's places of business for which Lender has received a
Landlord Waiver and Consent and/or Mortgagee Waiver and Consent in form
satisfactory to it and is saleable in the ordinary course of Borrower's business
and which Lender, in its sole discretion, deems Eligible Inventory unless one or
more of the following applies which would eliminate such items or items of
Inventory consisting of finished goods from being considered as Eligible
Inventory:

                (a)     such Inventory is not subject to a valid perfected first
priority security interest in favor of the Lender;

3



                (b)     any consent, license, approval or authorization required
to be obtained by Borrower in connection with the granting of a security
interest under the Security Documents or in connection with the manufacture or
sale of such Inventory has not been or was not duly obtained and is not in full
force and effect;

                (c)     any covenant, representation or warranty contained in
this Agreement or in any other Loan Document with respect to such Inventory has
been breached and remains uncured;

                (d)     such Inventory is not owned by Borrower;

                (e)     such Inventory does not comply, or was not manufactured
in compliance, in all material respects, with all applicable requirements of all
statutes, laws, rules, regulations, ordinances, codes, policies, rules of common
law, and the like, now or hereafter in effect, of any Governmental Authority,
including any judicial or administrative interpretations thereof, and any
judicial or administrative orders, consents, decrees or judgments;

                (f)     such Inventory does not, or at the time of its purchase
from the vendor did not, constitute "inventory" under Article 9 of the UCC as
then in effect in the jurisdiction whose law governs perfection of the security
interest;

                (g)     the Person for whose account such Inventory is being or
was produced has commenced a voluntary case under any federal bankruptcy or
state or federal insolvency laws or has made an assignment for the benefit of
creditors, or if a decree or order for relief has been entered by a court having
jurisdiction in respect of such Person in an involuntary case under any federal
bankruptcy or state or federal insolvency laws, or if any other petition or
application for relief under any federal bankruptcy or state or federal
insolvency laws has been filed against such Person, or if such Person has
failed, suspended business, ceased to be solvent, called a meeting of its
creditors, or has consented to or suffered a receiver, trustee, liquidator or
custodian to be appointed for it or for all or a significant portion of its
assets or affairs;

                (h)     the transfer of Inventory to Borrower by vendor,
supplier or other Person did not constitute a valid sale and transfer to
Borrower of all right, title and interest of such Person in the inventory
enforceable against all creditors of and purchasers from such person;

                (i)     (A) Borrower is not the sole owner of all right, title
and interest in and to such Inventory, (B) Borrower does not have a valid
ownership interest therein free and clear of all Liens other than Liens granted
under the Loan Documents, or (C) any offsets, defenses or counterclaims have
been asserted or threatened in writing against such Inventory;

                (j)     such Inventory is not in good working order or is
damaged;

                (k)     such Inventory is not located at a location which is
owned by Borrower or subject to a Landlord Waiver and Consent;

                (l)     such Inventory consists only of packing or packaging
materials, displays, supplies, samples, pallets, parts or other components or is
returned, rejected, repossessed or discontinued product or Inventory;

4



                (m)     such Inventory is subject to a bona fide dispute or is
or has been classified as counterfeit or fraudulent;

                (n)     such Inventory has been sold, assigned, or otherwise
encumbered by Borrower except pursuant to the Loan Documents;

                (o)     such Inventory is not associated with a documented
purchase order;

                (p)     such Inventory consists of equipment that Borrower
offers for rental or that is being rented from the Borrower or equipment
borrowed by Borrower or given to Borrower to serve as demonstration equipment;

                (q)     such Inventory constitutes custom Inventory,
private-label Inventory, raw materials in process, work-in-process, obsolete or
unmerchantable Inventory, Inventory allocated to current warranty assignments,
Inventory that consists of spare parts or Inventory subject to a quality
assurance hold:

                (r)     such Inventory is in transit;

                (s)     such Inventory is (i) not in Borrower's possession and
control or (ii) outside the continental United States;

                (t)     such Inventory otherwise is not satisfactory to the
Lender, as determined in the sole discretion of the Lender;

                (u)     Such Inventory is or has been utilized as demonstration
models.

                "Eligible Receivables" shall mean each Account arising in the
ordinary course of Borrower's business from the sale of goods or rendering of
services which Lender, in its sole discretion, deems an Eligible Receivable
unless:

                (a)    it is not subject to a valid perfected first priority
security interest in favor of Lender, subject to no other Lien;

                (b)    it is not evidenced by an invoice, statement or other
documentary evidence satisfactory to Lender; provided, that Lender in its sole
discretion may from time to time include as Accounts that are not evidenced by
an invoice, statement or other documentary evidence satisfactory to Lender as
Eligible Receivables and determine the advance rate, liquidity factors and
reserves applicable to Advances made on any such Accounts;

                (c)    it or any portion thereof (in which case only such
portion shall not be an Eligible Receivable) is payable by a beneficiary,
recipient or subscriber individually and not directly by an Account Debtor;

                (d)    it arises out of services rendered or a sale made to, or
out of any other transaction between Borrower or any of its Subsidiaries and,
one or more Affiliates of Borrower or any of its Subsidiaries;

5



                (e)    it remains unpaid for longer than the earlier of (i) 60
calendar days after the invoice due date, and (ii) 90 calendar days after
original invoice date;

                (f)    with respect to all Accounts owed by any particular
Account Debtor and/or its Affiliates, if more than 50% of the aggregate balance
of all such Accounts owing from such Account Debtor and/or its Affiliates remain
unpaid for longer than the earlier of (i) 60 calendar days after the invoice due
date, and (ii) 90 calendar days after original invoice date;

                (g)    with respect to all Accounts owed by any particular
Account Debtor and/or its Affiliates, 25% or more of all such Accounts are not
deemed Eligible Receivables for any reason hereunder (which percentage may, in
Lender's sole discretion, be increased or decreased);

                (h)    with respect to all Accounts owed by any particular
Account Debtor and/or its Affiliates, if such Accounts exceed 20% of the net
collectible dollar value of all Eligible Receivables at any one time (which
percentage may, in Lender's sole discretion, be increased or decreased);

                (i)    any covenant, agreement, representation or warranty
contained in any Loan Document with respect to such Account has been breached
and remains uncured;

                (j)    the Account Debtor for such Account has commenced a
voluntary case under any Debtor Relief Law or has made an assignment for the
benefit of creditors, or a decree or order for relief has been entered by a
court having jurisdiction in respect of such Account Debtor in an involuntary
case under any Debtor Relief Law, or any other petition or application for
relief under any Debtor Relief Law has been filed against such Account Debtor,
or such Account Debtor has failed, suspended business, ceased to be solvent,
called a meeting of its creditors, or has consented to or suffered a receiver,
trustee, liquidator or custodian to be appointed for it or for all or a
significant portion of its assets or affairs, or Borrower, in the ordinary
course of business, should have known of any of the foregoing;

                (k)    it arises from the sale of property or services rendered
to one or more Account Debtors outside the continental United States or that
have their principal place of business or chief executive offices outside the
continental United States;

                (l)    it represents the sale of goods or rendering of services
to an Account Debtor on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment or any other repurchase or return basis or is evidenced
by Chattel Paper or an Instrument of any kind or has been reduced to judgment;

                (m)    the applicable Account Debtor for such Account is any
Governmental Authority, unless rights to payment of such Account have been
assigned to Lender pursuant to the Assignment of Claims Act of 1940, as amended
(31 U.S.C. Section 3727, et seq. and 41 U.S.C. Section 15, et seq.), or
otherwise only if all applicable statutes or regulations respecting the
assignment of Government Accounts have been complied with;

                (n)    it is subject to any offset, credit (including any
resource or other income credit or offset) deduction, defense, discount,
chargeback, freight claim, allowance, adjustment, dispute or counterclaim, or is
contingent in any respect or for any reason;

                (o)    there is any agreement with an Account Debtor for any
deduction from such Account, except for discounts or allowances made in the
ordinary course of business for prompt payment, all of which discounts or
allowances are reflected in the calculation of the face value of each

6



invoice related thereto, such that only the discounted amount of such Account
after giving effect to such discounts and allowances shall be considered an
Eligible Receivable;

                (p)    any return, rejection or repossession of goods or
services related to it has occurred;

                (q)    it is not payable to Borrower;

                (r)    Borrower has agreed to accept or has accepted any
non-cash payment for such Account;

                (s)    with respect to any Account arising from the sale of
goods, the goods have not been shipped to the Account Debtor or its designee;

                (t)    with respect to any Account arising from the performance
of services, the services have not been actually performed or the services were
undertaken in violation of any law; or

                (u)    such Account fails to meet such other specifications and
requirements which may from time to time be established by Lender or is not
otherwise satisfactory to Lender, as determined in Lender's sole discretion.

                "Environmental Laws" shall mean, collectively and each
individually, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Superfund Amendment and Reauthorization Act of 1986,
the Resource Conservation and Recovery Act, the Toxic Substances Control Act,
the Clean Air Act, the Clean Water Act, any other "Superfund" or "Superlien" law
and all other federal, state and local and foreign environmental, land use,
zoning, health, chemical use, safety and sanitation laws, statutes, ordinances
and codes relating to the protection of the environment and/or governing the
use, storage, treatment, generation, transportation, processing, handling,
production or disposal of Hazardous Substances, in each case, as amended, and
the rules, regulations, policies, guidelines, interpretations, decisions, orders
and directives of Governmental Authorities with respect thereto.

                "ERISA" shall mean the Employee Retirement Income Security Act
of 1974, as amended, and the regulations thereunder.

                "Event of Default" shall mean the occurrence of any event set
forth in Article VIII.

                "Excess Cash Flow" shall mean, for any Excess Cash Flow Period,
without duplication, an amount equal to the sum of: (i) EBITDAM, (ii) an amount
equal to the aggregate net cash proceeds of the sale, lease, transfer or other
disposition of assets by Borrower during such period to the extent not required
to be applied to mandatory prepayments or payments on the Loans, and (iii)
without duplication of other items included in this definition an amount equal
to any tax refunds or credits received by Borrower during such period, less: (i)
an amount equal to the permitted Capital Expenditures of Borrower for such
period, (ii) an amount equal to

the sum of all regularly scheduled payments and optional and mandatory
prepayments of principal on Indebtedness of Borrower for money borrowed actually
made in cash during such period to the extent permitted hereunder, (iii) an
amount equal to the sum of all regularly scheduled payments and optional and
mandatory payments of interest on Indebtedness of Borrower for money borrowed
actually made in cash during such period to the extent permitted hereunder, and
(iv) any management fees paid to the extent permitted hereunder.



7

                "Excess Cash Flow Percentage" shall mean (a) 50% during the
first and second Excess Cash Flow Periods, (b) 35% during the third and fourth
Excess Cash Flow Periods, and (c) 25% during each Excess Cash Flow Period
thereafter.

                "Excess Cash Flow Period" shall mean the period from the Closing
date to April 30, 2006, and each six (6) month period thereafter during the
Term.


                "Facility Cap" shall have the meaning

given the term in the Recitals of this Agreement.

                "Fair Valuation" shall mean the determination of the value of
the consolidated assets of a Person on the basis of the amount which may be
realized by a willing seller within a reasonable time through collection or sale
of such assets at market value on a going concern basis to an interested buyer
who is willing to purchase under ordinary selling conditions in an arm's length
transaction.

                "Fee Facility Cap" shall mean $7,500,000.

                "GAAP" shall mean generally accepted accounting principles in
the United States of America in effect from time to time as applied by
nationally recognized accounting firms.

                "Government Account" shall be defined to mean all Accounts
arising out of or with respect to any Government Contract.

                "Government Contract" shall be defined to mean all contracts
with the United States Government or with any agency thereof, and all amendments
thereto.

                "Governmental Authority" shall mean any federal, state,
municipal, national, local or other governmental department, court, commission,
board, bureau, agency or instrumentality or political subdivision thereof, or
any entity or officer exercising executive, legislative or judicial, regulatory
or administrative functions of or pertaining to any government or any court, in
each case, whether of the United States or a state, territory or possession
thereof, a foreign sovereign entity or country or jurisdiction or the District
of Columbia.

                "Guarantor" shall mean, collectively and each individually,
Corporate Guarantor, Todd Sanders and all other guarantors of the Obligations or
any part thereof.

                "Guaranty" shall mean, collectively and each individually, all
guarantees executed by Guarantor.

                "Hazardous Substances" shall mean, without limitation, any
flammable explosives, radon, radioactive materials, asbestos, urea formaldehyde
foam insulation, polychlorinated biphenyls, petroleum and petroleum products,
methane, hazardous materials, hazardous wastes, hazardous or toxic substances or
related materials as defined in or subject to any applicable Environmental Law.

                "Indebtedness" of any Person shall mean, without duplication,
(a) all items which, in accordance with GAAP, would be included in determining
total liabilities as shown on the liability side of the balance sheet of such
Person as of the date as of which Indebtedness is to be determined, including
any lease which, in accordance with GAAP would constitute Indebtedness, (b) all
indebtedness secured by any mortgage, pledge, security, Lien or conditional sale
or other title retention agreement to which any property or asset owned or held
by such Person is subject, whether or not the indebtedness secured thereby shall
have been assumed, (c) all indebtedness of others which such Person has directly
or

8



indirectly guaranteed, endorsed (otherwise than for collection or deposit in the
ordinary course of business), discounted or sold with recourse or agreed
(contingently or otherwise) to purchase or repurchase or otherwise acquire, or
in respect of which such Person has agreed to supply or advance funds (whether
by way of loan, stock, equity or other ownership interest purchase, capital
contribution or otherwise) or otherwise to become directly or indirectly liable.

                "Indemnified Person" shall have the meaning given such term in
Section 12.4.

                "Initial Advance" shall have the meaning given such term in
Section 4.1.

                "Insured Event" shall have the meaning given such term in
Section 12.4.

                "Insurer" shall mean a Person that insures another Person
against any costs incurred in the receipt by such other Person of Services, or
that has an agreement with Borrower to compensate it for providing services to
such Person.

                "Inventory" shall mean all "inventory" (as defined in the UCC)
of Obligors (or, if referring to another Person, of such other Person), now
owned or hereafter acquired, and all documents of title or other documents
representing any of the foregoing, and all collateral security and guaranties of
any kind, now or hereafter in existence, given by any Person with respect to any
of the foregoing.

                "Landlord Waiver and Consent" shall mean a waiver/consent in
form and substance satisfactory to Lender from the owner/lessor of any premises
not owned by Borrower at which any of the Collateral is now or hereafter located
for the purpose of providing Lender access to such Collateral, in each case as
such may be modified, amended or supplemented from time to time.

                "Lien" shall mean any mortgage, pledge, security interest,
encumbrance, restriction, lien or charge of any kind (including any agreement to
give any of the foregoing, any conditional sale or other title retention
agreement or any lease in the nature thereof), or any other arrangement pursuant
to which title to the property is retained by or vested in some other Person for
security purposes.

                "Loan" or "Loans" shall mean, individually and collectively, all
Advances under the Revolving Facility and all amounts loaned under the Term
Loan.

                "Loan Documents" shall mean, collectively and each individually,
the Agreement, the Notes, the Guaranty, the Security Documents, the Stock Pledge
Agreement, the Lockbox Agreements, the Uniform Commercial Code Financing
Statements, the Subordination Agreements, the Landlord Waiver and Consents, the
Borrowing Certificates, and all other agreements, documents, instruments and
certificates heretofore or hereafter executed or delivered to Lender in
connection with any of the foregoing or the Loans, as the same may be amended,
modified or supplemented from time to time.

                "Lockbox Accounts" shall have the meaning given such term in
Section 2.5.

                "Lockbox Agreement" shall have the meaning given such term in
Section 2.5.

                "Lockbox Bank" shall have the meaning given such term in Section
2.5.

                "Lockbox Non-Compliance Fee" shall mean the fee payable to the
Lender under the terms and conditions set forth in Section 2.5.

9



                "Master Subordination Agreement" shall mean that certain Master
Subordination and Intercreditor Agreement dated of even date herewith among
Obligors, Lender as Senior Lender, Seller and the Debenture Holder (as defined
therein), as Subordinated Lender(s), as such may be modified, amended or
supplemented from time to time.

                "Material Adverse Effect" or "Material Adverse Change" shall
mean any event, condition or circumstance or set of events, conditions or
circumstances or any change(s) which (i) has, had or would reasonably be likely
to have any material adverse effect upon or change in the validity or
enforceability of any Loan Document, (ii) has been or would reasonably be likely
to be material and adverse to the value of any of the Collateral, to the
priority of the Lender's security interest in the Collateral, or to the
business, operations, prospects, properties, assets, liabilities or condition of
any Obligor or Guarantor, either individually or taken as a whole, or (iii) has
materially impaired or would reasonably be likely to materially impair the
ability of any Obligor or Guarantor to pay any portion of the Obligations or to
otherwise perform the Obligations or to consummate the transactions under the
Loan Documents executed by such Person.

                "Maximum Term Loan Amount" shall have the meaning assigned to
such term in the fourth Recital of this Agreement.

                "Minimum Termination Fee" shall mean (for the time period
indicated) the amount equal to (i) 3.0% of the Fee Facility Cap, if the date of
notice of such termination by Borrower is after the Closing Date but before the
first anniversary of the Closing Date; (ii) 2.0% of the Fee Facility Cap, if the
date of notice of such termination by Borrower is on or after the first
anniversary of the Closing Date but before the second anniversary of the Closing
Date; and (iii) 1.0% of the Fee Facility Cap, if the date of notice of such
termination by Borrower is on or after the second anniversary of the Closing
Date.

                "Non-Compliance Fee" shall mean a daily fee payable by Borrower
equal to the greater of (i) $500, or (ii) five one-hundredths of one percent
(0.05%) of the outstanding principal balance of the Obligations as of any date
of determination.

                "Note" or "Notes" shall mean Notes issued pursuant to Section
2.12.

                "Obligations" shall mean all present and future obligations,
Indebtedness and liabilities of Borrower and/or Guarantor to Lender at any time
and from time to time of every kind, nature and description, direct or ind

irect, secured or unsecured, joint and several, absolute or contingent, due or
to become due, matured or unmatured, now existing or hereafter arising,
contractual or tortious, liquidated or unliquidated, under any of the Loan
Documents or otherwise relating to the Notes and/or Loans, including, without
limitation, all applicable fees, charges and expenses and/or all amounts paid or
advanced by Lender on behalf of or for the benefit of Borrower and/or Guarantor
for any reason at any time, including in each case obligations of performance as
well as obligations of payment and interest that accrue after the commencement
of any proceeding under any Debtor Relief Law by or against any such Person.



                "Offer" shall have the meaning given such term in Section 6.13.

                "Option Period" shall have the meaning given such term in
Section 6.13.

10



                "Payment Office" shall mean initially the address set forth
beneath Lender's name on the signature page of the Agreement, and thereafter,
such other office of Lender, if any, which it may designate by notice to
Borrower to be the Payment Office.

                "Permit" shall mean collectively all licenses, leases, powers,
permits, franchises, certificates, authorizations, approvals, certificates of
need, provider numbers and other rights.

                "Permitted Discretion" shall mean a determination or judgment
made by Lender in good faith in the exercise of reasonable (from the perspective
of a secured lender) business judgment.

                "Permitted Indebtedness" shall have the meaning given such term
in Section 7.2.

                "Permitted Liens" shall have the meaning given such term in
Section 7.3.

                "Permitted Subordinated Debt" shall mean indebtedness incurred
by Borrower which is subordinated to Borrower's indebtedness owed to Lender
pursuant to the Master Subordination Agreement or any other Subordination
Agreement.

                "Person" shall mean an individual, a partnership, a corporation,
a limited liability company, a business trust, a joint stock company, a trust,
an unincorporated association, a joint venture, a Governmental Authority or any
other entity of whatever nature.

                "Prime Rate" shall mean a fluctuating interest rate per annum
equal at all times to the rate of interest announced publicly from time to time
by Citibank, N.A. as its base rate; provided, that such rate is not necessarily
the best rate offered to its customers, and, should Lender be unable to
determine such rate, such other indication of the prevailing prime rate of
interest as may reasonably be chosen by Lender; provided, that each change in
the fluctuating interest rate shall take effect simultaneously with the
corresponding change in the Prime Rate.

                "Receipt" shall have the meaning given such term in Section
12.5.

                "Released Parties" shall have the meaning given such term in
Section 12.11.

                "Releasing Parties" shall have the meaning given such term in
Section 12.11.

                "Revolver Termination" shall have the meaning given such term in
Section 11.1(b).

                "Revolving Facility Cap" shall have the meaning given such term
in the Recitals.

                "Revolving Facility Maturity Date" shall have the meaning given
such term in Section 2.2.

                "Security Documents" shall mean the Notes, this Agreement, Stock
Pledge Agreement, Collateral Patent, Trademark, and Copyright Assignment,
Lockbox Agreements, Uniform Commercial Code Financing Statements and all other
documents or instruments necessary to create or perfect the Liens in the
Collateral, as such may be modified, amended or supplemented from time to time.

                "Seller" shall mean IBF Fund Liquidating LLC.

                "Solvency Certificate" shall have the meaning given such term in
Section 4.1(d).

11



                "Stock Pledge Agreement" shall mean that certain Stock Pledge
Agreement by and between Corporate Guarantor and Lender executed in connection
herewith as such may be modified, amended or supplemented from time to time.

                "Subordination Agreement" shall mean, collectively and each
individually, the Master Subordination Agreement, and any other subordination
agreements (the terms of which shall be satisfactory to Lender) to which Lender
and other creditors of Obligors are a party.

                "Subsidiary" shall mean, (i) as to Borrower, any Person in which
more than 50% of all equity, membership, partnership or other ownership
interests is owned directly or indirectly by Borrower or one or more of its
Subsidiaries, and (ii) as to any other Person, any Person in which more than 50%
of all equity, membership, partnership or other ownership interests is owned
directly or indirectly by such Person or by one or more of such Person's
Subsidiaries.

                "Term" shall mean the period commencing on the date set forth on
the first page hereof and ending on the third anniversary thereof.

                "Term Loan Maturity Date" shall have the meaning assigned to
such term in Section 2.8.

                "Termination Date" shall have the meaning given such term in
Section 11.1.

                "Transaction" shall have the meaning given such term in Section
6.13.

                "Transferee" shall have the meaning given such term in Section
12.2.

                "UCC" shall mean the Uniform Commercial Code as in effect in the
State of Maryland from time to time.

                "Unused Line Fee" shall have the meaning given such term in
Section 3.2.

                "Warehouse Waiver and Consent" shall mean a waiver/consent in
form and substance satisfactory to Lender from any warehouseman, fulfillment
house or other person owning a facility not owned by Borrower at which any
Inventory is now or hereafter located for the purpose of providing Lender access
to such Inventory, in each case as may be modified, amended or supplemented from
time to time.

12

 

 

 

 

REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT



 

between



 

US MILLS, INC., as Borrower,



SUNSET BRANDS, INC., as Corporate Guarantor



 

and



 

CAPITALSOURCE FINANCE LLC, as Lender



 

 

 

 

Dated as of
November 10, 2005

 

 

i

REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT



TABLE OF CONTENTS

      Page I. DEFINITIONS 1   1.1 General Terms 1 II. ADVANCES, PAYMENT AND
INTEREST 2   2.1 The Revolving Facility 2   2.2 The Revolving Facility; Maturity
2   2.3 Interest on the Revolving Facility 3   2.4 Revolving Facility
Disbursements; Requirement to Deliver Borrowing Certificate 3   2.5 Revolving
Facility Collections; Repayment; Borrowing Availability and Lockbox 3   2.6 The
Term Loan Facility 4   2.7 Interest on the Term Loan 4   2.8 Repayment of Term
Loan; Maturity 5   2.9 Promise to Pay; Manner of Payment 5   2.10 Repayment of
Excess Advances 5   2.11 Other Mandatory Prepayments 5   2.12 Payments by Lender
6   2.13 Grant of Security Interest; Collateral 6   2.14 Collateral
Administration 8   2.15 Power of Attorney 9   2.16 Evidence of Loans 9 III. FEES
AND OTHER CHARGES 10   3.1 Commitment Fee 10   3.2 Unused Line Fee 10   3.3
Collateral Management Fee 10   3.4 Computation of Fees; Lawful Limits 11   3.5
Default Rate of Interest 11 IV. CONDITIONS PRECEDENT 11   4.1 Conditions to
Initial Advance, Funding of the Term Loan, and Closing 11   4.2 Conditions to
Each Advance 14 V. REPRESENTATIONS AND WARRANTIES 14   5.1 Organization and
Authority 14   5.2 Loan Documents 15   5.3 Subsidiaries, Capitalization and
Ownership Interests 15   5.4 Properties 16   5.5 Other Agreements 16   5.6
Litigation 16   5.7 Hazardous Materials 16   5.8 Potential Tax Liability; Tax
Returns; Governmental Reports; NOL 17   5.9 Financial Statements and Reports 17
  5.10 Compliance with Law 17



 

  5.11 Intellectual Property 18   5.12 Licenses and Permits; Labor 18   5.13 No
Default 18   5.14 Disclosure 18   5.15 Existing Indebtedness; Investments,
Guarantees and Certain Contracts 19   5.16 Other Agreements 19   5.17 Insurance
19   5.18 Names; Location of Offices, Records and Collateral 19   5.19
Non-Subordination 20   5.20 Accounts and Inventory 20   5.21 Survival 21 VI.
AFFIRMATIVE COVENANTS 21   6.1 Financial Statements, Borrowing Certificate,
Financial Reports and Other Information 21   6.2 Payment of Obligations 23   6.3
Conduct of Business and Maintenance of Existence and Assets 23   6.4 Compliance
with Legal and Other Obligations 23   6.5  Insurance 23   6.6 True Books 24  
6.7  Inspections; Periodic Audits and Reappraisals 24   6.8 Further Assurances;
Post Closing 24   6.9 Payment of Indebtedness 24   6.10 Lien Searches 25   6.11
Use of Proceeds 25   6.12 Collateral Documents; Security Interest in Collateral
25   6.13 Right of First Refusal 25   6.14 Taxes and Other Charges 26   6.15
Payroll Taxes 26   6.16 Inventory Covenants 27 VII. NEGATIVE COVENANTS 27   7.1
Financial Covenants 27   7.2 Permitted Indebtedness 27   7.3 Permitted Liens 28
  7.4 Investments; New Facilities or Collateral; Subsidiaries 28   7.5
Dividends; Redemptions 29   7.6 Transactions with Affiliates 29   7.7 Charter
Documents; Fiscal Year; Name; Jurisdiction of Organization; Dissolution; Use of
Proceeds 30   7.8 Truth of Statements 30   7.9 IRS Form 8821 30   7.10 Transfer
of Assets 30   7.11 Payment on Permitted Subordinated Debt 31 VIII. EVENTS OF
DEFAULT 31 IX. RIGHTS AND REMEDIES AFTER DEFAULT 34   9.1 Rights and Remedies 34
  9.2 Application of Proceeds 35   9.3 Rights of Lender to Appoint Receiver 35

ii



  9.4 Rights and Remedies not Exclusive 35 X. WAIVERS AND JUDICIAL PROCEEDINGS
36   10.1 Waivers 36   10.2 Delay; No Waiver of Defaults 36   10.3 Jury Waiver
36   10.4 Cooperation in Discovery and Litigation 36 XI. EFFECTIVE DATE AND
TERMINATION 37   11.1 Termination and Effective Date Thereof 37   11.2 Survival
37 XII. MISCELLANEOUS 38   12.1 Governing Law; Jurisdiction; Service of Process;
Venue 38   12.2 Successors and Assigns; Participations; New Lenders 38   12.3
Application of Payments 39   12.4 Indemnity 39   12.5 Notice 40   12.6
Severability; Captions; Counterparts; Facsimile Signatures 40   12.7 Expenses 40
  12.8 Entire Agreement 41   12.9 Lender Approvals 41   12.10 Confidentiality
and Publicity 41   12.11 Release of Lender 41   12.12 Agent 42   12.13 Agreement
Controls 42   ANNEX I 1   FINANCIAL COVENANTS 1   1) Minimum EBITDAM 1   2)
Maximum Senior Leverage Ratio (Senior Debt to EBITDAM) 1   3) Minimum Fixed
Charge Coverage Ratio (EBITDAM/Fixed Charges) 1   4) Minimum Liquidity 2



iii